TABLE OF CONTENTS

Exhibit 10.1(e)

TERM LOAN INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

Dated as of August 29, 2017

among

BNP PARIBAS,

as Term Loan Collateral Agent,

BNP PARIBAS,

as Pari Passu Collateral Agent,

BANK OF THE WEST and ING CAPITAL LLC,

as ABL-Cattle Agent,

BNP PARIBAS,

as ABL-Grain Agent,

PNC BANK, NATIONAL ASSOCIATION,

as ABL-Trade Agent

and acknowledged and agreed to by

GREEN PLAINS INC.,

as the Company

and the other New Grantors referred to herein

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

 

         Page   SECTION 1.  

Definitions

     4   1.1  

Defined Terms

     4   1.2  

Terms Generally

     18   SECTION 2.  

Lien Priorities

     18   2.1  

Relative Priorities

     18   2.2  

Prohibition on Contesting Liens; No Marshaling

     19   2.3  

No New Liens

     20   2.4  

Similar Liens and Agreements

     21   2.5  

Perfection of Liens

     21   SECTION 3.  

Enforcement

     22   3.1  

Exercise of Remedies

     22   3.2  

Actions Upon Breach; Specific Performance

     26   SECTION 4.  

Payments

     27   4.1  

Application of Proceeds

     27   4.2  

Payments Over

     27   SECTION 5.  

Other Agreements

     28   5.1  

Releases

     28   5.2  

Insurance

     29   5.3  

Amendments to Term Loan Documents and ABL Documents

     30   5.4  

Confirmation of Subordination in Term Loan Collateral Documents

     31   5.5  

Gratuitous Bailee/Agent for Perfection

     32   5.6  

When Discharge of Term Loan Obligations Deemed to Not Have Occurred

     33   5.7  

Purchase Right

     35   SECTION 6.  

Insolvency or Liquidation Proceedings

     36   6.1  

Finance and Sale Issues

     36   6.2  

Relief from the Automatic Stay

     37   6.3  

Adequate Protection

     37   6.4  

No Waiver

     39   6.5  

Avoidance Issues

     39   6.6  

Reorganization Securities

     39   6.7  

Post-Petition Interest

     40   6.8  

Waiver

     40   6.9  

Separate Grants of Security and Separate Classification

     40   6.10  

Effectiveness in Insolvency or Liquidation Proceedings

     41  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.  

Reliance; Waivers; Etc

     41   7.1  

Reliance

     41   7.2  

No Warranties or Liability

     42   7.3  

No Waiver of Lien Priorities

     42   7.4  

Obligations Unconditional

     44   SECTION 8.  

Miscellaneous

     45   8.1  

Integration/Conflicts

     45   8.2  

Effectiveness; Continuing Nature of this Agreement; Severability

     45   8.3  

Amendments; Waivers

     46   8.4  

Information Concerning Financial Condition of the ABL Borrower and its
Subsidiaries

     46   8.5  

Subrogation

     47   8.6  

Application of Payments

     47   8.7  

Submission to Jurisdiction; Certain Waivers

     47   8.8  

WAIVER OF JURY TRIAL.

     48   8.9  

Notices

     49   8.10  

Further Assurances

     49   8.11  

Applicable Law

     49   8.12  

Binding on Successors and Assigns

     49   8.13  

Section Headings

     50   8.14  

Counterparts

     50   8.15  

Authorization

     50   8.16  

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

     50   8.17  

Additional New Grantors

     51   SECTION 9.  

Collateral Agency with respect to ABL Obligations.

     51   9.1  

Appointment and Undertaking of the Pari Passu Collateral Agent

     51   9.2  

Release or Subordination of Liens on Term Priority Collateral

     54   9.3  

Enforcement of Liens

     54   9.4  

Application of Proceeds to Holders of ABL Obligations

     55   9.5  

Powers of the Pari Passu Collateral Agent

     56   9.6  

Documents and Communications

     56   9.7  

For Sole and Exclusive Benefit of the ABL Claimholders

     56   9.8  

No Implied Duty

     56   9.9  

Appointment of Agents and Advisors

     57   9.10  

Other Agreements

     57   9.11  

Solicitation of Instructions

     57   9.12  

Limitation of Liability

     57   9.13  

ABL Debt Default

     57   9.14  

Actions by Pari Passu Collateral Agent

     57   9.15  

Limitations on Duty of Pari Passu Collateral Agent in Respect of Term Loan
Priority Collateral

     58   9.16  

No Liability for Clean Up of Hazardous Materials

     58   9.17  

Resignation or Removal of Pari Passu Collateral Agent

     59  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.18  

Appointment of Successor Pari Passu Collateral Agent

     59   9.19  

Succession

     60   9.20  

Merger, Conversion or Consolidation of Pari Passu Collateral Agent

     60   9.21  

Indemnity

     60   9.22  

Entire Agreement

     61  

EXHIBITS

Exhibit A – Joinder Agreement (Additional New Grantors)

 

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TERM LOAN INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

This TERM LOAN INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is dated as of August 29, 2017, and entered into by and
among BNP PARIBAS, as collateral agent for the holders of the Term Loan
Obligations (as defined below) (in such capacity and together with its
successors and assigns from time to time, the “Term Loan Collateral Agent”), BNP
PARIBAS, as collateral agent for the holders of the ABL Obligations (as defined
below) (in such capacity and together with its successors and assigns from time
to time, the “Pari Passu Collateral Agent”), BANK OF THE WEST and ING CAPITAL
LLC, as joint administrative agent for the holders of the ABL-Cattle Obligations
(as defined below) (in such joint capacity and together with their successors
and assigns from time to time, the “ABL-Cattle Agent”), BNP PARIBAS, as
collateral agent for the holders of the ABL-Grain Obligations (as defined below)
(in such capacity and together with its successors and assigns from time to
time, the “ABL-Grain Agent”) and PNC BANK, NATIONAL ASSOCIATION, as agent for
the holders of the ABL-Trade Obligations (as defined below) (in such capacity
together with its successors and assigns, the “ABL-Trade Agent”) and
acknowledged and agreed to by GREEN PLAINS INC., a Delaware corporation (the
“Company”) and the other New Grantors (as defined below). Capitalized terms used
in this Agreement have the meanings assigned to them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and the Term Loan Collateral
Agent have entered into that certain Term Loan Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, or, subject to Section 5.3 hereof, Refinanced the
“Term Loan Agreement”);

Green Plains Cattle Company LLC, a Delaware limited liability company (“GP
Cattle”), the lenders and agents party thereto, and the ABL-Cattle Agent have
entered into the Credit Agreement dated as of December 3, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time or, subject to Section 5.3 hereof, Refinanced, the “ABL-Cattle Credit
Agreement”);

Green Plains Grain Company LLC, a Delaware limited liability company (including
in its capacity as successor by merger to Green Plains Essex Inc., “GP Grain”),
the lenders and agents party thereto, and the ABL-Grain Agent have entered into
the Credit Agreement dated as of October, 28, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time or,
subject to Section 5.3 hereof, Refinanced, the “ABL-Grain Credit Agreement”);

Green Plains Trade Group LLC, a Delaware limited liability company (“GP Trade”),
the lenders and agents party thereto, and the ABL-Trade Agent have



--------------------------------------------------------------------------------

TABLE OF CONTENTS

entered into the Fourth Amended and Restated Credit and Security Agreement dated
as of July 28, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time or, subject to Section 5.3 hereof,
Refinanced, the “ABL-Trade Credit Agreement”);

Pursuant to (i) the Term Loan Agreement, the Company has agreed to cause certain
current and future Subsidiaries (including, for the avoidance of doubt, the ABL
Priority Collateral Grantors) (in such capacity, all such guarantors, the “Term
Loan Guarantors” and together with the Company, the “Term Loan Obligors”) to
agree to guarantee the Term Loan Obligations pursuant to a Guaranty (the “Term
Loan Guaranty”) and (ii) that certain Guaranty dated as of the date hereof, the
New Grantors have agreed to guarantee the ABL-Cattle Obligations; (iii) that
certain Guaranty dated as of the date hereof, the New Grantors have agreed to
guarantee the ABL-Grain Obligations; and (iv) that certain Guaranty dated as of
the date hereof, the the New Grantors have agreed to guarantee the ABL-Trade
Obligations.

To secure the Term Loan Obligations, (i) the ABL-Cattle Grantor will grant a
Lien on substantially all of its assets (the “ABL-Cattle Priority Collateral”)
to the Term Loan Collateral Agent pursuant to the terms of the Term-Cattle
Collateral Documents, (ii) each ABL-Grain Grantor will grant a Lien on
substantially all of its assets (the “ABL-Grain Priority Collateral”) to the
Term Loan Collateral Agent pursuant to the terms of the Term-Grain Collateral
Documents, (iii) each ABL-Trade Grantor will grant a Lien on substantially all
of its assets (the “ABL-Trade Priority Collateral”) to the Term Loan Collateral
Agent pursuant to the terms of the Term-Trade Collateral Documents, and
(iv) each Term Loan Obligor (including the New Grantors but excluding the ABL
Priority Collateral Grantors) have agreed to grant Liens on substantially all of
the assets of such Term Loan Obligor pursuant to the terms of the Term Loan
Documents.

To secure the ABL-Cattle Obligations, (i) the ABL-Cattle Grantor has granted a
Lien on substantially all of its assets to the ABL-Cattle Agent pursuant to the
ABL-Cattle Collateral Documents and (ii) concurrently with the execution and
delivery of this Agreement, each New Grantor will grant Liens on substantially
all of the assets of such New Grantor to the Pari Passu Collateral Agent for the
benefit of the holders of the ABL-Cattle Obligations, the holders of the
ABL-Grain Obligations and the holders of the ABL-Trade Obligations, on a pari
passu basis (except with respect to Declined Real Property Liens on applicable
Real Property securing the Series of ABL Obligations with the Declined Real
Property Liens), pursuant to the terms of the Pari Passu Collateral Documents.

To secure the ABL-Grain Obligations, (i) each ABL-Grain Grantor has granted a
Lien on substantially all of its assets to the ABL-Grain Agent pursuant to the
ABL-Grain Collateral Documents and (ii) concurrently with the execution and
delivery of this Agreement, each New Grantor will grant Liens on substantially
all of the assets of such New Grantor to the Pari Passu Collateral Agent for the
benefit of the holders of the ABL-Grain Obligations, the holders of the
ABL-Cattle Obligations and the holders of the ABL-Trade Obligations, on a pari
passu basis (except with respect to Declined Real Property Liens on applicable
Real Property securing the Series of ABL Obligations with the Declined Real
Property Liens), pursuant to the terms of the Pari Passu Collateral Documents.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

To secure the ABL-Trade Obligations, (i) each ABL-Trade Grantor has granted a
Lien on substantially all of its assets to the ABL-Trade Agent pursuant to the
ABL-Trade Collateral Documents and (ii) concurrently with the execution and
delivery of this Agreement, each New Grantor will grant Liens on substantially
all of the assets of such New Grantor to the Pari Passu Collateral Agent for the
benefit of the holders of the ABL-Trade Obligations, the holders of the
ABL-Cattle Obligations and the holders of the ABL-Grain Obligations, on a pari
passu basis (except with respect to Declined Real Property Liens on applicable
Real Property securing the Series of ABL Obligations with the Declined Real
Property Liens), pursuant to the terms of the Pari Passu Collateral Documents.

Concurrently with the execution and delivery of this Agreement, (i) the
ABL-Cattle Agent and the Term Loan Collateral Agent will enter into the
ABL-Cattle Intercreditor Agreement pursuant to which the ABL-Cattle Agent and
the Term Loan Collateral Agent will set forth their respective Lien priorities
in, and rights and remedies with respect to, the ABL-Cattle Priority Collateral,
(ii) the ABL-Grain Agent and the Term Loan Collateral Agent will enter into the
ABL-Grain Intercreditor Agreement pursuant to which the ABL-Grain Agent and the
Term Loan Collateral Agent will set forth their respective Lien priorities in,
and rights and remedies with respect to, the ABL-Grain Priority Collateral and
(iii) the ABL-Trade Agent and the Term Loan Collateral Agent will enter into the
ABL-Trade Intercreditor Agreement pursuant to which the ABL-Trade Agent and the
Term Loan Collateral Agent will set forth their respective Lien priorities in,
and rights and remedies with respect to, the ABL-Trade Priority Collateral.

The Term Loan Obligations are to be secured (i) by Liens on the Term Priority
Collateral granted by the New Grantors that are senior in priority to the Liens
securing the ABL Obligations on the Term Loan Priority Collateral pursuant to
the terms of this Agreement, (ii) by Liens on the ABL-Cattle Priority Collateral
of the ABL-Cattle Grantors that are junior in priority to the Liens securing the
ABL-Cattle Obligations on the ABL-Cattle Priority Collateral of the ABL-Cattle
Grantors pursuant to the terms of the ABL-Cattle Intercreditor Agreement,
(iii) by Liens on the ABL-Grain Priority Collateral of the ABL-Grain Grantors
that are junior in priority to the Liens securing the ABL-Grain Obligations on
the ABL-Grain Priority Collateral of the ABL-Grain Grantors pursuant to the
terms of the ABL-Grain Intercreditor Agreement, (iv) by Liens on the ABL-Trade
Priority Collateral of the ABL-Trade Grantors that are junior in priority to the
Liens securing the ABL-Trade Obligations on the ABL-Trade Priority Collateral of
the ABL-Trade Grantors pursuant to the terms of the ABL-Trade Intercreditor
Agreement. The ABL Loan Documents and the Term Loan Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Term Loan Priority
Collateral;

The ABL-Cattle Obligations are to be secured (i) by Liens on the ABL-Cattle
Priority Collateral of the ABL-Cattle Grantor that are senior in priority to the
Liens

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

securing the Term Loan Obligations on the ABL-Cattle Priority Collateral of the
ABL-Cattle Grantors pursuant to the terms of the ABL-Cattle Intercreditor
Agreement and (ii) by Liens on the Term Loan Priority Collateral of the New
Grantors that are junior in priority to the Liens securing the Term Loan
Obligations on the Term Loan Priority Collateral of the New Grantors pursuant to
the terms of this Agreement;

The ABL-Grain Obligations are to be secured (i) by Liens on the ABL-Grain
Priority Collateral of the ABL-Grain Grantors that are senior in priority to the
Liens securing the Term Loan Obligations on the ABL-Grain Priority Collateral of
the ABL-Grain Grantors pursuant to the terms of the ABL-Grain Intercreditor
Agreement and (ii) by Liens on the Term Loan Priority Collateral of the New
Grantors that are junior in priority to the Liens securing the Term Loan
Obligations on the Term Loan Priority Collateral of the New Grantors pursuant to
the terms of this Agreement;

The ABL-Trade Obligations are to be secured (i) by Liens on the ABL-Trade
Priority Collateral of the ABL-Trade Grantors that are senior in priority to the
Liens securing the Term Loan Obligations on the ABL-Trade Priority Collateral of
the ABL-Trade Grantors pursuant to the terms of the ABL-Trade Intercreditor
Agreement and (ii) by Liens on the Term Loan Priority Collateral of the New
Grantors that are junior in priority to the Liens securing the Term Loan
Obligations on the Term Loan Priority Collateral of the New Grantors pursuant to
the terms of this Agreement; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the ABL Agent (on behalf of
each ABL Claimholder), the Pari Passu Collateral Agent and the Term Loan
Collateral Agent (on behalf of each Term Loan Claimholder), intending to be
legally bound, hereby agrees as follows:

AGREEMENT

SECTION 1.     Definitions.

1.1     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ ABL Adequate Protection Payments” has the meaning set forth in Section 6.3(b).

“ABL Agent” means ABL-Cattle Agent, ABL-Grain Agent and/or ABL-Trade Agent, as
the context may require.

“ABL Borrower” means GP Cattle, GP Grain and/or GP Trade, as the context may
require.

“ABL-Cattle Agent” has the meaning set forth in the Preamble to this Agreement.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL-Cattle Claimholders” means, at any relevant time, the holders of ABL-Cattle
Obligations at that time, including the lenders and the agents under the
ABL-Cattle Loan Documents.

“ABL-Cattle Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“ABL-Cattle Debt” means the ABL-Cattle Obligations.

“ABL-Cattle Grantor” means GP Cattle. For avoidance of doubt, neither the
Company nor any other New Grantor shall be an ABL-Cattle Grantor.

“ABL-Cattle Intercreditor Agreement” means the ABL Intercreditor Agreement dated
as of the date hereof, between the ABL-Cattle Agent and the Term Loan Collateral
Agent, and acknowledged and agreed to by the ABL-Cattle Grantor, as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“ABL-Cattle Loan Documents” means the ABL-Cattle Credit Agreement and the Loan
Documents (as defined in the ABL-Cattle Credit Agreement), including the Pari
Passu Collateral Documents and each of the other agreements, documents and
instruments entered into for the purpose of evidencing, governing, securing or
perfecting the ABL-Cattle Obligations and any other document or instrument
executed or delivered at any time in connection with any ABL-Cattle Obligations,
including any intercreditor or joinder agreement among holders of ABL-Cattle
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

“ABL-Cattle Obligations” means the “Secured Obligations” or similar term as
defined in the ABL-Cattle Credit Agreement.

“ABL-Cattle Priority Collateral” means “ABL Priority Collateral” as defined in
the ABL-Cattle Intercreditor Agreement; provided, for avoidance of doubt,
ABL-Cattle Priority Collateral shall, at no time, include any assets or
property, whether real, personal or mixed, of any Person other than the assets
and property of the ABL-Cattle Grantor.

“ABL-Cattle Priority Collateral Documents” means any agreement, document or
instrument, in each case pursuant to which a Lien is granted by the ABL-Cattle
Grantor on ABL-Cattle Priority Collateral or pursuant to which any such Lien is
perfected.

“ABL Claimholders” means the ABL-Cattle Claimholders, the ABL-Grain Claimholders
and/or the ABL-Trade Claimholders, as the context may require, and for avoidance
of doubt, shall include the Pari Passu Collateral Agent.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Controlling Agent” means, (a) other than in connection with an Enforcement
Action with respect to Term Loan Priority Collateral, the ABL Agent representing
the holders of the ABL Obligations with the largest sum of (i) outstanding
principal amount of ABL Obligations (including the undrawn face amount of any
such ABL Obligations comprised of letters of credit and any ABL Obligations owed
to a Swap Party) and (ii) the aggregate unfunded commitments to extend credit
which, when funded, would constitute ABL Obligations and (b) in connection with
an Enforcement Action in respect of Term Loan Priority Collateral, the ABL Agent
or ABL Agents representing, or acting at the direction of, the holders of more
than 50% of the aggregate outstanding principal amount of ABL Obligations
(including the undrawn face amount of letters of credit and any ABL Obligations
owed to a Swap Party); provided, that solely for purposes of a Pari Passu
Collateral Document pursuant to which a Lien is granted to the Pari Passu
Collateral Agent on any Real Property and such Real Property is subject to a
Declined Real Property Lien and any provisions of this Agreement (other than
Section 9.1(a)(6) as it relates to amendments and supplements to this
Agreement), with respect to any Real Property that does not secure any Series of
ABL Obligations as a result of a Declined Real Property Lien for such Series of
ABL Obligations, the amount of ABL Obligations for such Series of ABL
Obligations in respect of such Real Property or any proceeds thereof shall be
zero. For these purposes, each holder of ABL Obligations will cast its votes in
accordance with the applicable ABL Credit Agreement governing such ABL
Obligations. Following and in accordance with the outcome of the applicable vote
under its ABL Credit Agreement, the ABL Agent of particular ABL Obligations will
cast all of its votes under such ABL Obligations as a block in respect of any
vote under this Agreement.

“ABL Credit Agreement” means the ABL-Cattle Credit Agreement, the ABL-Grain
Credit Agreement and/or the ABL-Trade Credit Agreement, as the context may
require.

“ABL Debt” means the ABL-Cattle Debt, the ABL-Grain Debt and the ABL-Trade Debt.

“ABL Debt Default” means any event or condition that, under the terms of any ABL
Credit Agreement causes, or permits holders of ABL Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the ABL Debt outstanding
thereunder to become immediately due and payable.

“ABL-Grain Claimholders” means, at any relevant time, the holders of ABL-Grain
Obligations at that time, including the ABL Secured Parties (as defined in the
ABL-Grain Intercreditor Agreement), lenders and the agents under the ABL-Grain
Loan Documents.

“ABL-Grain Agent” has the meaning set forth in the Recitals to this Agreement.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL-Grain Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“ABL-Grain Debt” means the ABL-Grain Obligations.

“ABL-Grain Grantor” means GP Grain and each Subsidiary of GP Grain that has or
may from time to time hereafter execute and deliver any ABL-Grain Priority
Collateral Document as a “grantor” or “pledgor” (or the equivalent thereof) to
secure any ABL-Grain Obligations. For avoidance of doubt, neither the Company
nor any other New Grantor shall be an ABL-Grain Grantor.

“ABL-Grain Intercreditor Agreement” means the ABL Intercreditor Agreement dated
as of the date hereof, between the ABL-Grain Agent and the Term Loan Collateral
Agent, and acknowledged and agreed to by the ABL-Grain Grantors, as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“ABL-Grain Loan Documents” means the ABL-Grain Credit Agreement and the Loan
Documents (as defined in the ABL-Grain Credit Agreement), including the Pari
Passu Collateral Documents and each of the other agreements, documents and
instruments entered into for the purpose of evidencing, governing, securing or
perfecting the ABL-Grain Obligations and any other document or instrument
executed or delivered at any time in connection with any ABL-Grain Obligations,
including any intercreditor or joinder agreement among holders of ABL-Grain
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

“ABL-Grain Obligations” means the “Obligations” or similar term as defined in
the ABL-Grain Credit Agreement.

“ABL-Grain Priority Collateral” means “ABL Priority Collateral” as defined in
the ABL-Grain Intercreditor Agreement; provided, for avoidance of doubt,
ABL-Grain Priority Collateral shall, at no time, include any assets or property,
whether real, personal or mixed, of any Person other than the assets and
property of the ABL-Grain Grantors.

“ABL-Grain Priority Collateral Documents” means any agreement, document or
instrument, in each case pursuant to which a Lien is granted by an ABL-Grain
Grantor on ABL-Grain Priority Collateral or pursuant to which any such Lien is
perfected.

“ABL Intercreditor Agreement” means, the ABL-Cattle Intercreditor Agreement, the
ABL-Grain Intercreditor Agreement and/or the ABL-Trade Intercreditor Agreement,
as the context may require.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Loan Documents” means the ABL-Cattle Loan Documents, the ABL-Grain Loan
Documents and/or the ABL-Trade Loan Documents, as the context may require and
shall for avoidance of doubt, include the Pari Passu Collateral Documents.

“ABL Obligations” means the ABL-Cattle Obligations, the ABL-Grain Obligations
and/or the ABL-Trade Obligations, as the context may require.

“ABL Priority Collateral” means the ABL-Cattle Priority Collateral, the
ABL-Grain Priority Collateral and/or the ABL-Trade Priority Collateral, as the
context may require.

“ABL Priority Collateral Documents” means the ABL-Cattle Priority Collateral
Documents, the ABL-Grain Priority Collateral Documents and/or the ABL-Trade
Priority Collateral Documents, as the context may require.

“ABL Priority Collateral Grantor” means each ABL-Cattle Grantor, ABL-Grain
Grantor and/or ABL-Trade Grantor.

“ABL Pro Rata Percentage” means, with respect to any Series of ABL Obligations,
the percentage calculated by dividing (a) the aggregate outstanding amount of
such Series of ABL Obligations (taking into account Bank Product Obligations,
the undrawn face amount of any such ABL Obligations comprised of letters of
credit and any ABL Obligations owed to a Swap Party that are secured pursuant to
any applicable ABL Loan Document, but in each case only to the extent deducted
from or reserved under the borrowing base under the applicable ABL Loan
Documents and expressly excluding any other contingent obligations not then
liquidated), by (b) the aggregate amount of all ABL Obligations of all ABL
Claimholders (taking into account Bank Product Obligations, the undrawn face
amount of any such ABL Obligations comprised of letters of credit and any ABL
Obligations owed to a Swap Party that are secured pursuant to any applicable ABL
Loan Document, but in each case only to the extent deducted from or reserved
under the borrowing base under the applicable ABL Loan Documents and expressly
excluding any other contingent obligations not then liquidated); provided, that
solely for purposes of Section 9.4 of this Agreement, with respect to any Real
Property that does not secure any Series of ABL Obligations as a result of a
Declined Real Property Lien for such Series of ABL Obligations, the ABL Pro Rata
Percentage for such Series of ABL Obligations in respect of such Real Property
and any proceeds thereof shall be zero.

“ABL-Trade Claimholders” means, at any relevant time, the holders of ABL-Trade
Obligations at that time, including the lenders and the agents under the
ABL-Trade Loan Documents.

“ABL-Trade Agent” has the meaning set forth in the Recitals to this Agreement.

“ABL-Trade Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL-Trade Debt” means the Indebtedness now or hereafter incurred pursuant to
the ABL-Trade Loan Documents.

“ABL-Trade Grantor” means GP Trade, GP Commodity and each Subsidiary of GP Trade
or GP Commodity that has or may from time to time hereafter execute and deliver
any ABL-Grain Priority Collateral Document as a “grantor” or “pledgor” (or the
equivalent thereof) to secure any ABL-Trade Obligations.

“ABL-Trade Intercreditor Agreement” means the ABL Intercreditor Agreement dated
as of the date hereof, between the ABL-Trade Agent and the Term Loan Collateral
Agent, and acknowledged and agreed to by the ABL-Trade Grantors, as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“ABL-Trade Loan Documents” means the ABL-Trade Credit Agreement and the Other
Documents (as defined in the ABL-Trade Credit Agreement), including the Pari
Passu Collateral Documents and each of the other agreements, documents and
instruments entered into for the purpose of evidencing, governing, securing or
perfecting the ABL-Trade Obligations and any other document or instrument
executed or delivered at any time in connection with any ABL-Trade Obligations,
including any intercreditor or joinder agreement among holders of ABL-Trade
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

“ABL-Trade Obligations” means the “Obligations” or similar term as defined in
the ABL-Trade Credit Agreement.

“ABL-Trade Priority Collateral” means “ABL Priority Collateral” as defined in
the ABL-Trade Intercreditor Agreement; provided, for avoidance of doubt,
ABL-Trade Priority Collateral shall, at no time, include any assets or property,
whether real, personal or mixed, of any Person other than the assets and
property of the ABL-Trade Grantors.

“ABL-Trade Priority Collateral Documents” means any agreement, document or
instrument, in each case pursuant to which a Lien is granted by an ABL-Trade
Grantor on ABL-Trade Priority Collateral or pursuant to which any such Lien is
perfected.

“Affiliate” means, with respect to a specified Person, (a) any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with the Person specified or is a director or officer of the Person
specified or (b) any other Person that directly or indirectly owns 10% or more
of any class of equity interests of the Person specified.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of any ABL Priority Collateral Grantor, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise, which may arise under, out of, or in connection
with credit cards, credit card processing services, debit cards and stored value
cards, purchase cards, ACH transactions, any treasury, investment, depository,
clearing house, wire transfer, cash management or automated clearing house
transfers of funds services or any related services, to any Person permitted to
be a secured party in respect of such obligations under the applicable ABL Loan
Documents.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Claimholders” means the Term Loan Claimholders and/or the ABL Claimholders, as
the context may require.

“Collateral Agent” means any Pari Passu Collateral Agent and/or any Term Loan
Collateral Agent, as the context may require.

“Collateral Documents” means the Term Collateral Documents and the Pari Passu
Collateral Documents.

“Company” has the meaning set forth in the Recitals to this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declined Real Property Lien” means a Lien on any Real Property of any New
Grantor that any ABL Agent states in writing to the Company, the Pari Passu
Collateral Agent and the other ABL Agents that such ABL Agent expressly
declines, on behalf of the ABL Claimholders represented by it, to accept a Lien
on such Real Property to secure such Series of ABL Obligations.

“DIP Financing” has the meaning set forth in Section 6.1.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Discharge of ABL Obligations” means the Discharge of Series of ABL Obligations
for each Series of ABL Obligations.

“Discharge of Series of ABL Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred with
respect to any Series of ABL Obligations:

(a)     payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the ABL Loan
Documents of such Series of ABL Obligations;

(b)     payment in full in cash of all Hedging Obligations and Bank Product
Obligations constituting ABL Obligations of such Series of ABL Obligations or
the cash collateralization of all such Hedging Obligations and Bank Product
Obligations on terms satisfactory to each applicable counterparty (or the making
of other arrangements satisfactory to the applicable counterparty);

(c)     payment in full in cash of all other ABL Obligations of such Series of
ABL Obligations that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid (other than any
indemnification obligations for which no claim or demand for payment, whether
oral or written, has been made at such time);

(d)     termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations of such Series of ABL Obligations; and

(e)     termination or cash collateralization (in an amount and manner
reasonably satisfactory to the applicable letter of credit issuer, but in no
event greater than 105% of the aggregate undrawn face amount), or the making of
other arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the ABL Loan Documents of such Series of ABL
Obligations;

provided, that the Discharge of Series of ABL Obligations shall be deemed not to
have occurred if any ABL Loan Document of such Series of ABL Obligations is
Refinanced in accordance with Section 5.3 and such Refinanced Indebtedness is
then in effect and has not itself been Discharged or Refinanced in accordance
with Section 5.3.

“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

(a)     payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Term Loan
Documents;

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)     payment in full in cash of all Hedging Obligations constituting Term
Loan Obligations or the cash collateralization of all such Hedging Obligations
on terms satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c)     payment in full in cash of all other Term Loan Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

(d)     termination or expiration of all commitments, if any, to extend credit
that would constitute Term Loan Obligations;

provided, that the Discharge of Term Loan Obligations shall be deemed not to
have occurred if any Term Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

“Disposition” has the meaning set forth in Section 5.1(b).

“Enforcement Action” means any action to:

(a)     foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Term Loan Priority Collateral, or otherwise
exercise or enforce remedial rights with respect to Term Loan Priority
Collateral under the Term Loan Documents or the ABL Loan Documents, including
any Pari Passu Collateral Documents (including by way of setoff, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable);

(b)     solicit bids from third Persons, approve bid procedures for any proposed
disposition of Term Loan Priority Collateral, to conduct the liquidation or
disposition of Term Loan Priority Collateral or engage or retain sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third Persons for the purposes of valuing, marketing, promoting, and
selling Term Loan Priority Collateral;

(c)     receive a transfer of Term Loan Priority Collateral in satisfaction of
Indebtedness or any other Obligation secured thereby;

(d)     otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Term Loan Priority
Collateral at law, in equity, or pursuant to the Term Loan Documents or ABL Loan
Documents, including any Pari Passu Collateral Documents, in each case to the
extent relating to the Term Loan Priority Collateral (including the commencement
of applicable

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

legal proceedings or other actions with respect to all or any portion of the
Term Loan Priority Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Term Loan Priority Collateral); or

(e)    effectuate or cause the Disposition of Term Loan Priority Collateral by
any New Grantor after the occurrence and during the continuation of an event of
default under the Term Loan Documents or the ABL Loan Documents with the consent
of the Term Loan Collateral Agent (or Term Loan Claimholders) or the Pari Passu
Collateral Agent (or ABL Claimholders), as applicable.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“GP Cattle” has the meaning set forth in the Recitals to this Agreement.

“GP Commodity” means Green Plains Commodity Management LLC.

“GP Grain” has the meaning set forth in the Recitals to this Agreement.

“GP Trade” has the meaning set forth in the Recitals to this Agreement.

“Hedge Agreement” means a Swap Contract entered into by an ABL Priority
Collateral Grantor with a counterparty as permitted under the ABL Loan Documents
of the applicable Series of ABL Obligations.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit or Hedging Obligations.

“Insolvency or Liquidation Proceeding” means:

(a)     any voluntary or involuntary case or proceeding under the Bankruptcy
Code with respect to any New Grantor;

(b)     any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any New Grantor or with
respect to a material portion of their respective assets;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)     any liquidation, dissolution, reorganization or winding up of any New
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any New Grantor.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereto required to be executed pursuant to Section 8.17 hereof.

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

“New ABL Agent” has the meaning set forth in Section 5.6(b).

“New ABL Debt Notice” has the meaning set forth in Section 5.6(b).

“New Grantor” means the Company and each Subsidiary (other than any ABL Priority
Collateral Grantor) of the Company that has or may from time to time hereafter
execute and deliver any Pari Passu Collateral Document, any other ABL Loan
Document, any Term Loan Collateral Document or any other Term Loan Document, in
each case, as a “grantor” or “pledgor” (or the equivalent thereof) to secure any
ABL Obligations or Term Loan Obligations, as the case may be.

“New Term Loan Agent” has the meaning set forth in Section 5.6(a).

“New Term Debt Notice” has the meaning set forth in Section 5.6(a).

“Obligations” means all obligations of every nature (including Bank Product
Obligations) of each New Grantor from time to time owed to any agent or trustee,
the ABL Claimholders, the Term Loan Claimholders or any of them or their
respective Affiliates, in each case, under the ABL Loan Documents, the Term Loan
Documents or Hedge Agreements, whether for principal, interest or payments for
early termination of Swap Contracts, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing and including any interest
and fees that accrue after the commencement by or against any Person of any
proceeding under any Bankruptcy Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

(a)     a statement that the Person making such certificate has read such
covenant or condition;

(b)     a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c)     a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d)     a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Pari Passu Collateral Agent” has the meaning set forth in the Preamble to this
Agreement.

“Pari Passu Collateral Documents” means any agreement, document or instrument,
in each case pursuant to which a Lien is granted by a New Grantor to the Pari
Passu Collateral Agent securing any ABL Obligations or pursuant to which any
such Lien is perfected.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the ABL Loan Documents or the Term Loan Documents, as applicable,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

“Real Property” means any real property of any New Grantor on which a Lien has
been granted to secure Term Loan Obligations pursuant to a Term Loan Document
and a Lien has been granted to secure ABL Obligations pursuant to a Pari Passu
Collateral Document.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Series of ABL Obligations” means, severally, the ABL-Cattle Obligations, the
ABL-Grain Obligations and the ABL-Trade Obligations.

“Short Fall” has the meaning set forth in Section 6.3(b).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement and (c) any “Swap
Contract” as defined in any of the ABL Intercreditor Agreements.

“Swap Party” means a counterparty to any Hedge Agreement.

“Term Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders and the agents under
the Term Loan Documents.

“Term Loan Collateral Documents” means the Collateral Documents (as defined in
the Term Loan Agreement) and any other agreement, document or instrument, in
each case pursuant to which a Lien is granted by a New Grantor securing any Term
Loan Obligations or pursuant to which any such Lien is perfected.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan Collateral Agent” has the meaning set forth in the Recitals in this
Agreement.

“Term Loan Debt” means the Indebtedness now or hereafter incurred pursuant to
the Term Loan Documents.

“Term Loan Documents” means the Term Loan Agreement and the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments entered into for the purpose of evidencing, governing, securing
or perfecting the Term Loan Obligations, and any other document or instrument
executed or delivered at any time in connection with any Term Loan Obligations,
including any intercreditor or joinder agreement among holders of Term Loan
Obligations to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

“Term Loan Guarantors” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Guaranty” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Agreement.

“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any New Grantor is granted to secure any Term Loan
Obligations or under which rights or remedies with respect to any such Liens are
governed.

“Term Loan Obligations” means all “ Obligations” or similar term as defined in
the Term Loan Agreement.

“Term Loan Obligors” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Pledged Collateral” has the meaning set forth in Section 5.5.

“Term Loan Priority Collateral” means, at any time, all of the assets and
property of any New Grantor, whether real, personal or mixed, in which the
holders of Term Loan Obligations (or any agent therefor including the Term Loan
Collateral Agent) and the holders of ABL Obligations (or any agent therefor
including the Pari Passu Collateral Agent) hold, purport to hold or are required
to hold, a security interest at such

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time (or, in the case of the Term Loan Obligations, are deemed pursuant to
Section 2 to hold a security interest), including any property of any New
Grantor subject to Liens granted pursuant to Section 6 to secure both Term Loan
Obligations and ABL Obligations. For the avoidance of doubt, Term Loan Priority
Collateral shall, at no time, include any assets or property, whether real,
personal or mixed, of any Person other than the assets and property of the New
Grantors.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a)    any definition of or reference herein to any agreement, instrument or
other document, shall be construed as referring to such agreement, instrument or
other document, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time to the extent permitted herein and any
reference herein to any statute or regulations shall include any amendment,
renewal, extension or replacement thereof;

(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and

(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

SECTION 2.    Lien Priorities.

2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the ABL Loan
Obligations granted on the Term Loan Priority Collateral or of any Liens
securing the Term Loan Obligations granted on the Term Loan Priority Collateral
and notwithstanding any provision of the UCC or any other applicable law or the
ABL Loan Documents or any defect or deficiencies in, or failure to perfect or
lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise of,
the Liens on the Term Loan Priority

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral securing the Term Loan Obligations, the subordination of such Liens
to any other Liens, or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any New
Grantor, the Pari Passu Collateral Agent, for itself and on behalf of each other
ABL Claimholder, hereby agrees that:

(a)    any Lien on the Term Loan Priority Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of the Term Loan Collateral
Agent or any Term Loan Claimholders or any agent or trustee therefor, regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Lien
on the Term Loan Priority Collateral securing any ABL Obligations; and

(b)    any Lien on the Term Loan Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of the Pari Passu Collateral
Agent, any ABL Claimholders or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Term Loan Priority Collateral securing any Term Loan Obligations. All Liens
on the Term Loan Priority Collateral securing any Term Loan Obligations shall be
and remain senior in all respects and prior to all Liens on the Term Loan
Priority Collateral securing any ABL Obligations for all purposes, whether or
not such Liens securing any Term Loan Obligations are subordinated to any Lien
securing any other obligation of any New Grantor.

2.2    Prohibition on Contesting Liens; No Marshaling. Each of the Pari Passu
Collateral Agent, for itself and on behalf of each other ABL Claimholder, and
the Term Loan Collateral Agent, for itself and on behalf of each other Term Loan
Claimholder, agrees that it will not (and hereby waives any right to) directly
or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the Term Loan Claimholders in the Term Loan
Priority Collateral or by or on behalf of any of the ABL Claimholders in the
Term Loan Priority Collateral, as the case may be, or the amount, nature or
extent of the Term Loan Obligations or ABL Obligations or the provisions of this
Agreement; provided, that nothing in this Agreement shall be construed to
prevent or impair the rights of the Term Loan Collateral Agent or any other Term
Loan Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens on the Term Loan Priority
Collateral securing the Term Loan Obligations as provided in Sections 2.1 and
3.1. Until the Discharge of Term Loan Obligations, neither the Pari Passu
Collateral Agent nor any other ABL Claimholder will assert any marshaling,
appraisal, valuation or other similar right that may otherwise be available to a
junior secured creditor.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.3    No New Liens. So long as the Discharge of Term Loan Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any New Grantor, no New Grantor shall:

(a)    grant or permit any additional Liens on any asset or property of such New
Grantor to secure any ABL Obligation unless it has granted or concurrently
grants a Lien on such asset or property to secure the Term Loan Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.1;
provided that this provision will not be violated with respect to any Term Loan
Obligations if the Term Loan Collateral Agent is given a reasonable opportunity
to accept a Lien on any asset or property of any New Grantor and either the
Company or the Term Loan Collateral Agent states in writing that the Term Loan
Documents prohibit the Term Loan Collateral Agent from accepting a Lien on such
asset or property of such New Grantor, or the Term Collateral Agent otherwise
expressly declines to accept a Lien on such asset or property of such New
Grantor (any such prohibited or declined lien, a “Term Declined Lien”).

(b)    grant or permit any additional Liens on any asset or property of such New
Grantor to secure any Term Loan Obligations unless it has granted or
concurrently grants a Lien on such asset or property to secure the ABL
Obligations; provided that this provision will not be violated with respect to
any ABL Obligations if the Pari Passu Collateral Agent is given a reasonable
opportunity to accept a Lien on any asset or property of any New Grantor and
either the Company or the Pari Passu Collateral Agent states in writing that the
ABL Loan Documents prohibit the Pari Passu Collateral Agent from accepting a
Lien on such asset or property of such New Grantor, or the Pari Passu Collateral
Agent otherwise declines to accept a Lien on such asset or property of such New
Grantor (any such prohibited or declined lien, a “ABL Declined Lien”).

If the Pari Passu Collateral Agent or any ABL Claimholder shall hold any Lien on
any assets or property of any New Grantor securing any ABL Obligations that are
not also subject to the first-priority Liens, other than any Term Declined
Liens, securing all Term Loan Obligations under the Term Loan Collateral
Documents, the Pari Passu Collateral Agent or such ABL Claimholder (i) shall
notify the Term Loan Collateral Agent promptly upon becoming aware thereof and,
unless such New Grantor shall promptly grant a similar Lien, other than any such
Lien that would constitute a Term Declined Lien, on such assets or property to
the Term Loan Collateral Agent as security for the Term Loan Obligations, the
Pari Passu Collateral Agent and ABL Claimholders shall be deemed to hold and
have held such Lien for the benefit of the Term Loan Collateral Agent and the
other Term Loan Claimholders, other than any Term Loan Claimholders whose Term
Loan Documents prohibit them from taking such Liens, as security for the Term
Loan Obligations. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
any Term Loan Collateral Agent and/or the Term Loan Claimholders, the Pari Passu
Collateral Agent, on behalf of each ABL Claimholder, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the Term Loan Obligations, cash and cash equivalents may be pledged
by New Grantors to secure Term Loan Obligations consisting of reimbursement
obligations in respect of letters of credit issued pursuant to the Term Loan
Documents without granting a Lien thereon to secure any ABL Obligations. Nothing
in this Section 2.3 shall apply to any assets or property of any Person other
than the New Grantors.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    Except as provided in Section 3.1(e) hereof, no ABL Agent or ABL
Claimholder other than the Pari Passu Collateral Agent shall accept or obtain
any Lien to secure ABL Obligations on any asset or property of any New Grantor.
If any ABL Agent or any other ABL Claimholder shall hold any Lien on any assets
or property of any New Grantor securing any Series of ABL Obligations, such ABL
Agent or ABL Claimholder shall (i) notify the Term Loan Collateral Agent and the
Pari Passu Collateral Agent promptly upon becoming aware thereof and
(ii) immediately take all actions to release such Lien. To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to any Term Loan Collateral Agent, the Term
Loan Claimholders and/or any other ABL Claimholder, such ABL Agent or ABL
Claimholder agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted to any of them in contravention of
this Section 2.3(c) on any assets or property of any New Grantor shall be
subject to Section 4.2 hereof, or after the Discharge of ABL Obligations,
Section 9.4 hereof.

2.4    Similar Liens and Agreements. The parties hereto agree that, subject to
Sections 2.3 and 5.3(c), it is their intention that the Term Loan Priority
Collateral securing the Term Loan Obligations and the Term Loan Priority
Collateral securing the ABL Obligations be identical. In furtherance of the
foregoing and of Section 8.10, the parties hereto agree, subject to the other
provisions of this Agreement:

(a)    upon request by the Term Loan Collateral Agent or the Pari Passu
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Term Loan Priority Collateral securing the Term Loan
Obligations under the Term Loan Collateral Documents and the Term Loan Priority
Collateral securing the ABL Obligations under the Pari Passu Collateral
Documents and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Term Loan Collateral
Documents and the Pari Passu Collateral Documents; and

(b)    that the documents and agreements creating or evidencing Liens on the
Term Loan Priority Collateral securing the Term Loan Obligations and Liens on
the Term Loan Priority Collateral securing the ABL Obligations, subject to
Sections 2.3 and 5.3(c), shall be in all material respects the same forms of
documents other than with respect to the first lien and the second lien nature
of the Obligations thereunder.

2.5    Perfection of Liens. Except for the arrangements contemplated by
Section 5.5, none of the Term Loan Collateral Agent or the Term Loan
Claimholders shall be responsible for perfecting and maintaining the perfection
of Liens with respect to

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Term Loan Priority Collateral for the benefit of the Pari Passu Collateral
Agent or the ABL Claimholders. The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the Term Loan
Claimholders on the one hand and the ABL Claimholders on the other hand with
respect to the Term Loan Priority Collateral and such provisions shall not
impose on the Term Loan Collateral Agent, the Term Loan Claimholders, the Pari
Passu Collateral Agent, the ABL Claimholders or any agent or trustee therefor
any obligations in respect of the disposition of proceeds of any Term Loan
Priority Collateral which would conflict with prior-perfected claims therein in
favor of any other Person or any order or decree of any court or Governmental
Authority or any applicable law.

SECTION 3.    Enforcement.

3.1    Exercise of Remedies.

(a)    Until the Discharge of Term Loan Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
New Grantor, the Pari Passu Collateral Agent and the ABL Claimholders:

(1)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Term Loan Priority Collateral;

(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by the Term Loan Collateral Agent or any Term Loan Claimholder or
any other exercise by the Term Loan Collateral Agent or any Term Loan
Claimholder of any rights and remedies under the Term Loan Documents or
otherwise, in each case, to the extent relating to the Term Loan Priority
Collateral (including any Enforcement Action initiated by or supported by the
Term Loan Collateral Agent or any Term Loan Claimholder) and

(3)    will not object to the forbearance by the Term Loan Collateral Agent or
any Term Loan Claimholder from bringing or pursuing any foreclosure proceeding
or action or any other exercise of any rights or remedies relating to the Term
Loan Priority Collateral,

in each case so long as any proceeds received by the Term Loan Collateral Agent
in excess of those necessary to achieve a Discharge of Term Loan Obligations are
distributed in accordance with Section 4.1 and applicable law.

(b)    Until the Discharge of Term Loan Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
New Grantor, the Term Loan Collateral Agent and the Term Loan Claimholders shall
have the exclusive right to commence and maintain an Enforcement Action or
otherwise enforce rights, exercise remedies (including set-off, recoupment and
the right to credit bid their debt, except that

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Pari Passu Collateral Agent shall have the credit bid rights set forth in
Section 3.1(c)(5)), in each case, with respect to the Term Loan Priority
Collateral, and subject to Section 5.1, make determinations regarding the
release, disposition, or restrictions with respect to the Term Loan Priority
Collateral without any consultation with or the consent of the Pari Passu
Collateral Agent or any other ABL Claimholder; provided that any proceeds
received by the Term Loan Collateral Agent in excess of those necessary to
achieve a Discharge of Term Loan Obligations are distributed in accordance with
Section 4.1 and applicable law. In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Agent and the Term Loan
Claimholders may enforce the provisions of the Term Loan Documents and exercise
remedies thereunder, in each case, with respect to Term Loan Priority
Collateral, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with the Pari Passu Collateral Agent or any ABL Claimholder
and regardless of whether any such exercise is adverse to the interest of any
ABL Claimholder. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Term Loan Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(c)    Notwithstanding the foregoing, with respect to Term Loan Priority
Collateral or a New Grantor, the Pari Passu Collateral Agent and any other ABL
Claimholder may:

(1)    file a claim or statement of interest with respect to the applicable ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any New Grantor;

(2)    take any action not adverse to the priority status of the Liens on the
Term Loan Priority Collateral securing the Term Loan Obligations, or the rights
of any Term Loan Collateral Agent or the Term Loan Claimholders to exercise
remedies in respect thereof, in order to create, perfect, preserve or protect
its Lien on the Term Loan Priority Collateral and with respect to any Term Loan
Pledged Collateral, take possession or control of such Term Loan Priority
Collateral so long as the Term Loan Collateral Agent elects in writing not to
take possession or control thereof;

(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of any ABL
Claimholders, including any claims secured by the Term Loan Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4)    vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the applicable ABL Obligations and the Term Loan
Priority Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Pari Passu
Collateral Agent or any other ABL Claimholder may be inconsistent with the
provisions of this Agreement; and

(5)    bid for or purchase Term Loan Priority Collateral at any public, private
or judicial foreclosure upon such Term Loan Priority Collateral initiated by the
Term Loan Collateral Agent or any other Term Loan Claimholder, or any sale of
Term Loan Priority Collateral during an Insolvency or Liquidation Proceeding;
provided that such bid may not include a “credit bid” in respect of any ABL
Obligations unless the cash proceeds of such bid are otherwise sufficient to
cause the Discharge of Term Loan Obligations; and

(6)    engage consultants and perform audits, examinations, and appraisals
relating to the enforcement of Liens on any Term Loan Priority Collateral so
long as such actions are not adverse to the rights of the Term Loan Collateral
Agent to exercise remedies thereof and do not materially affect, in the
reasonable discretion of the Term Loan Collateral Agent, the value of the Term
Loan Priority Collateral.

The Pari Passu Collateral Agent, for itself and on behalf of each other ABL
Claimholder, agrees that it will not take or receive any Term Loan Priority
Collateral or any proceeds of Term Loan Priority Collateral in connection with
the exercise of any right or remedy (including set-off and recoupment) with
respect to any Term Loan Priority Collateral in its capacity as a creditor,
unless and until the Discharge of Term Loan Obligations has occurred. Without
limiting the generality of the foregoing, unless and until the Discharge of Term
Loan Obligations has occurred, except as expressly provided in Section 6.3(b)
and this Section 3.1(c), the sole right of the Pari Passu Collateral Agent and
the ABL Claimholders with respect to the Term Loan Priority Collateral is to
hold a Lien on the Term Loan Priority Collateral pursuant to the Pari Passu
Collateral Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of Term
Loan Obligations has occurred.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Subject to Sections 3.1(c) and 6.3(b):

(1)    the Pari Passu Collateral Agent, for itself and on behalf of each other
ABL Claimholder, agrees that the Pari Passu Collateral Agent and the ABL
Claimholders will not take any action with respect to any Term Loan Priority
Collateral that would hinder any exercise of remedies with respect to the Term
Loan Priority Collateral under the Term Loan Documents or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Term Loan Priority Collateral, whether by foreclosure or
otherwise;

(2)    the Pari Passu Collateral Agent, for itself and on behalf of each other
ABL Claimholder, hereby waives any and all rights it or the ABL Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which the
Term Loan Collateral Agent or any other Term Loan Claimholder seeks to enforce
or collect the Term Loan Obligations against any New Grantor or the Liens
securing the Term Loan Obligations granted in any of the Term Loan Priority
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of the Term Loan Collateral Agent
or any other Term Loan Claimholder is adverse to the interest of any ABL
Claimholder; and

(3)    the Pari Passu Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Pari Passu Collateral
Documents or any other ABL Loan Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Term Loan
Collateral Agent or any other Term Loan Claimholder, in each case, with respect
to the Term Loan Priority Collateral as set forth in this Agreement and the Term
Loan Documents.

(e)    Except as specifically set forth in this Agreement, the Pari Passu
Collateral Agent and the other ABL Claimholders may exercise rights and remedies
as unsecured creditors against any New Grantor that has guaranteed or granted
Liens to secure the ABL Obligations in accordance with the terms of the
applicable ABL Loan Documents and applicable law (other than initiating or
joining in an involuntary case or proceeding under any Insolvency or Liquidation
Proceeding with respect to any New Grantor); provided that in the event that any
ABL Claimholder becomes a judgment Lien creditor in respect of Term Loan
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the applicable ABL Obligations, such judgment Lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to such ABL Obligations) in the same manner as the other Liens on the
Term Loan Priority Collateral securing the ABL Obligations are subject to this
Agreement.

(f)    Except as specifically set forth in Section 3.1(d), nothing in this
Agreement shall prohibit the receipt by the Pari Passu Collateral Agent or any
other ABL Claimholder of the required payments of interest, principal and other

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amounts owed in respect of the applicable ABL Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Pari Passu
Collateral Agent or any other ABL Claimholder of rights or remedies as a secured
creditor (including set-off and recoupment) or enforcement in contravention of
this Agreement of any Lien in any assets or property of any New Grantor held by
any of them or as a result of any other violation by any ABL Loan Claimholder of
the express terms of this Agreement. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Term Loan Collateral
Agent or any other Term Loan Claimholder may have with respect to the Term Loan
Priority Collateral. Nothing in this Agreement impairs or otherwise adversely
affects any rights or remedies any ABL Agent or respective ABL Claimholders may
have with respect to the corresponding ABL Priority Collateral.

3.2    Actions Upon Breach; Specific Performance. If any ABL Claimholder, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Term Loan Priority Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement with
respect to the Term Loan Priority Collateral, this Agreement shall create an
irrebutable presumption and admission by such ABL Claimholder that relief
against such ABL Claimholder by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Term Loan Claimholders, it being understood and agreed by the Pari Passu
Collateral Agent on behalf of each ABL Claimholder that (i) the Term Loan
Claimholders’ damages from actions of any ABL Claimholder in respect of the Term
Loan Priority Collateral may at that time be difficult to ascertain and may be
irreparable, and (ii) each ABL Claimholder waives any defense that any New
Grantor and/or the Term Loan Claimholders cannot demonstrate damage and/or be
made whole by the awarding of damages, in each case in respect of the Term Loan
Priority Collateral. Each of the Term Loan Collateral Agent and the Pari Passu
Collateral Agent may demand specific performance of this Agreement. The Term
Loan Collateral Agent, on behalf of itself and each other Term Loan Claimholder
under the Term Loan Documents, and the Pari Passu Collateral Agent, on behalf of
itself and each other ABL Claimholder under the ABL Loan Documents, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the Term Loan Collateral Agent or the Term
Loan Claimholders or the Pari Passu Collateral Agent or the ABL Claimholders, as
the case may be, in each case in respect of the Term Loan Priority Collateral.
No provision of this Agreement shall constitute or be deemed to constitute a
waiver by the Term Loan Collateral Agent on behalf of itself and each other Term
Loan Claimholder or the Pari Passu Collateral Agent on behalf of itself and each
other ABL Claimholder of any right to seek damages from any Person in connection
with any breach or alleged breach of this Agreement.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.    Payments.

4.1    Application of Proceeds. So long as the Discharge of Term Loan
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any New Grantor, any Term Loan
Priority Collateral or any proceeds thereof received in connection with any
Enforcement Action or other exercise of remedies by the Term Loan Collateral
Agent or any Term Loan Claimholder, in each case with respect to the Term Loan
Priority Collateral, shall be applied by the Term Loan Collateral Agent to the
Term Loan Obligations in such order as specified in the relevant Term Loan
Documents; provided, that any non-cash Collateral or non-cash proceeds may be
held by the Term Loan Collateral Agent as Term Loan Priority Collateral unless
the failure to apply such amounts would be commercially unreasonable. Upon the
Discharge of Term Loan Obligations, the Term Loan Collateral Agent shall, in the
following order, (i) unless a Discharge of ABL Obligations has already occurred,
deliver any remaining proceeds of Term Loan Priority Collateral held by it to
the Pari Passu Collateral Agent to be applied by the Pari Passu Collateral Agent
to the ABL Obligations in accordance with Section 9.4 of this Agreement until a
Discharge of ABL Obligations and (ii) if a Discharge of ABL Obligations has
already occurred, deliver such proceeds of Term Loan Priority Collateral to the
New Grantors, their successors or assigns from time to time, or to whomever may
be lawfully entitled to receive the same.

4.2    Payments Over. (a) So long as the Discharge of Term Loan Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any New Grantor, any Term Loan Priority Collateral or
any proceeds thereof (including assets or proceeds subject to Liens referred to
in the second to last paragraph of Section 2.3 and any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated) received by
the Pari Passu Collateral Agent or any other ABL Claimholder in connection with
any Enforcement Action or other exercise of any right or remedy relating to the
Term Loan Priority Collateral, less any reasonable out-of-pocket expenses
incurred in connection with such Enforcement Action, in all cases shall be
segregated and held in trust and forthwith paid over to the Term Loan Collateral
Agent for the benefit of the Term Loan Claimholders in the same form as
received, with any necessary endorsements (which endorsements shall be without
recourse and without any representations or warranties) or as a court of
competent jurisdiction may otherwise direct. The Term Loan Collateral Agent is
hereby authorized to make any such endorsements as agent for the Pari Passu
Collateral Agent or any such other ABL Claimholder. This authorization is
coupled with an interest and is irrevocable until the Discharge of Term Loan
Obligations.

(b)    So long as the Discharge of Term Loan Obligations has not occurred, if in
any Insolvency or Liquidation Proceeding of any New Grantor, the Pari Passu
Collateral Agent or any other ABL Claimholder shall receive any distribution of
money or other property in respect of the Term Loan Priority Collateral
(including any assets of any New Grantor or proceeds subject to Liens that have
been avoided or otherwise invalidated) such money or other property (other than
debt obligations of the reorganized debtor distributed as contemplated by
Section 6.6) shall be segregated and held in trust and forthwith paid over to
the

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Term Loan Collateral Agent for the benefit of the Term Loan Claimholders in the
same form as received, with any necessary endorsements (which endorsements shall
be without recourse and without any representations or warranties). Any Lien on
any assets or property of any New Grantor received by the Pari Passu Collateral
Agent or any other ABL Claimholder in respect of any of the ABL Obligations in
any Insolvency or Liquidation Proceeding shall be subject to the terms of this
Agreement.

SECTION 5.    Other Agreements.

5.1    Releases.

(a)    If in connection with any Enforcement Action by the Term Loan Collateral
Agent or any other exercise of the Term Loan Collateral Agent’s remedies, in
each case, in respect of the Term Loan Priority Collateral (including, without
limitation, the disposition of any Term Loan Priority Collateral by any New
Grantor during an Event of Default under (and defined in) the Term Loan Document
with the consent of the Term Loan Collateral Agent), in each case prior to the
Discharge of Term Loan Obligations, the Term Loan Collateral Agent, for itself
or on behalf of any other Term Loan Claimholder, releases any of its Liens on
any part of the Term Loan Priority Collateral, then the Liens, if any, of the
Pari Passu Collateral Agent, for itself or for the benefit of the ABL
Claimholders, on such Term Loan Priority Collateral, shall be automatically,
unconditionally and simultaneously released. The Pari Passu Collateral Agent,
for itself or on behalf of any such ABL Claimholders, promptly shall execute and
deliver to the Term Loan Collateral Agent or the applicable New Grantor such
termination statements, releases and other documents in respect of the Term Loan
Priority Collateral as the Term Loan Collateral Agent or the applicable New
Grantor may request to effectively confirm the foregoing releases, in each case
at the expense of the New Grantors.

(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Term Loan Priority Collateral by any New Grantor
(collectively, a “Disposition”) permitted under the terms of the Term Loan
Documents and not prohibited under the terms of any ABL Loan Documents (other
than in connection with an Enforcement Action or other exercise of the Term Loan
Collateral Agent’s remedies in respect of the Term Loan Priority Collateral
which shall be governed by Section 5.1(a)), the Term Loan Collateral Agent, for
itself or on behalf of any other Term Loan Claimholder, releases any of its
Liens on any part of the Term Loan Priority Collateral, other than (A) in
connection with, or following, the Discharge of Term Loan Obligations or
(B) after the occurrence and during the continuance of any Event of Default
under (and as defined in) any Term Loan Document or if such release would result
in such an Event of Default, then the Liens, if any, of the Pari Passu
Collateral Agent, for itself and for the benefit of the other ABL Claimholders,
on such Term Loan Priority Collateral shall be automatically, unconditionally
and simultaneously released. The Pari Passu Collateral Agent, for itself or on
behalf

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of each other ABL Claimholder, shall promptly execute and deliver to the Term
Loan Collateral Agent or the applicable New Grantor such termination statements,
releases and other documents as the Term Loan Collateral Agent or the applicable
New Grantor may request to effectively confirm such release.

(c)    Until the Discharge of Term Loan Obligations occurs, the Pari Passu
Collateral Agent, on behalf of itself and each other Term Loan Claimholder,
hereby irrevocably constitutes and appoints the Term Loan Collateral Agent and
any officer or agent of the Term Loan Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Pari Passu Collateral Agent
and such ABL Claimholder or in the Term Loan Collateral Agent’s own name, from
time to time in the Term Loan Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of Term Loan
Obligations.

(d)    Until the Discharge of Term Loan Obligations occurs, to the extent that
the Term Loan Collateral Agent or any Term Loan Claimholder (i) has released any
Lien on Term Loan Priority Collateral and any such Liens are later reinstated or
(ii) obtains any new Liens from any New Grantor, then the Pari Passu Collateral
Agent, for itself and for the other ABL Claimholders, shall be granted a Lien on
any such Term Loan Priority Collateral (except to the extent such Lien
represents an ABL Declined Lien with respect to the ABL Obligations represented
by the Pari Passu Collateral Agent), subject to the lien subordination
provisions of this Agreement.

5.2    Insurance. Unless and until the Discharge of Term Loan Obligations has
occurred, the Term Loan Collateral Agent and the other Term Loan Claimholders
shall have the sole and exclusive right, subject to the rights of the New
Grantors under the Term Loan Documents, to adjust settlement for any insurance
policy covering the Term Loan Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Term Loan
Priority Collateral. Unless and until the Discharge of Term Loan Obligations has
occurred, and subject to the rights of the New Grantors under the Term Loan
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) if in respect of the Term Loan
Priority Collateral shall be paid to the Term Loan Collateral Agent for the
benefit of the Term Loan Claimholders pursuant to the terms of the Term Loan
Documents (including for purposes of cash collateralization of letters of
credit) and thereafter, if a Discharge of Term Loan Obligations has occurred,
and subject to the rights of the New Grantors under the ABL Documents, the
balance of such proceeds shall be paid to the Pari Passu Collateral Agent to be
applied to the ABL Claimholders in accordance with Section 9.4 of this Agreement
and then, if a Discharge of ABL Obligations has occurred, any remaining balance
shall be paid to the New Grantors, their

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same. Until the Discharge of Term Loan Obligations has occurred,
if the Pari Passu Collateral Agent or any other ABL Claimholder shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment in respect of Term Loan Priority Collateral in contravention of this
Agreement, then it shall segregate and hold in trust and forthwith pay such
proceeds over to the Term Loan Collateral Agent in accordance with the terms of
Section  4.2.

5.3    Amendments to Term Loan Documents and ABL Documents.

(a)    The Term Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and the Term Loan Debt may be Refinanced, in each case, without notice to,
or the consent of the Pari Passu Collateral Agent or the other ABL Claimholders,
all without affecting the lien subordination or other provisions of this
Agreement; provided that any such amendment, restatement, supplement,
modification or Refinancing is not inconsistent with the terms of this Agreement
and, in the case of a Refinancing, the holders of such Refinancing debt
(directly or through their agent) bind themselves in a writing addressed to the
Pari Passu Collateral Agent to the terms of this Agreement.

(b)    The ABL Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and each Series of ABL Obligations may be Refinanced, in each case,
without notice to, or the consent of the Term Loan Collateral Agent or any other
Term Loan Claimholder, all without affecting the lien subordination or other
provisions of this Agreement; provided that any such amendment, restatement,
supplement, modification or Refinancing is not inconsistent with the terms of
this Agreement and, in the case of any Refinancing, the holders of such
Refinancing debt (directly or through their agent) bind themselves in a writing
addressed to the Term Loan Collateral Agent to the terms of this Agreement

(c)    In the event any Term Loan Collateral Agent or any Term Loan Claimholders
and the New Grantor enter into any amendment, waiver or consent in respect of
any of the Term Loan Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Term Loan Collateral Document, in each case in respect of the Term Loan
Priority Collateral or changing in any manner the rights of the Term Loan
Collateral Agent, such Term Loan Claimholders or any New Grantor thereunder in
respect of the Term Loan Priority Collateral, then such amendment, waiver or
consent shall apply automatically to any comparable provision of a Pari Passu
Collateral Document without the consent of the Pari Passu Collateral Agent or
any other ABL Claimholder and without any action by the Pari Passu Collateral
Agent or any New Grantor, provided that:

(1)    no such amendment, waiver or consent shall have the effect of:

(A)    removing assets subject to the Lien of the Pari Passu Collateral
Documents on any Term Loan Priority Collateral, except to the extent that a
release of such Lien is required by Section 5.1 and provided that there is a
corresponding release of the Liens securing the Term Loan Obligations;

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)    imposing duties on the Pari Passu Collateral Agent or any ABL Claimholder
without its consent;

(C)    permitting other Liens on the Term Loan Priority Collateral not permitted
under the terms of the ABL Loan Documents or Section 6; or

(D)    being prejudicial to the interests of the ABL Claimholders to a greater
extent than the Term Loan Claimholders (other than by virtue of their relative
priority and the rights and obligations hereunder); and

(2)    notice of such amendment, waiver or consent shall have been given to the
Pari Passu Collateral Agent within ten Business Days after the effective date of
such amendment, waiver or consent.

5.4    Confirmation of Subordination in Term Loan Collateral Documents. Each New
Grantor agrees that each Pari Passu Collateral Document in respect of Term Loan
Priority Collateral shall include the following language (or language to similar
effect approved by the Term Loan Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Pari Passu Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Pari Passu Collateral Agent hereunder are
subject to the provisions of the Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Intercreditor and Collateral Agency Agreement”), among BNP Paribas, as Term Loan
Collateral Agent and BNP Paribas, as Pari Passu Collateral Agent and certain
other persons party or that may become party thereto from time to time. In the
event of any conflict between the terms of the Term Loan Intercreditor and
Collateral Agency Agreement and this Agreement, the terms of the Term Loan
Intercreditor and Collateral Agency Agreement shall govern and control, to the
extent provided therein.”

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.5    Gratuitous Bailee/Agent for Perfection.

(a)    The Term Loan Collateral Agent agrees to hold that part of the Term Loan
Priority Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such Term Loan
Priority Collateral being the “Term Loan Pledged Collateral”) as collateral
agent for the Term Loan Claimholders and as gratuitous bailee for the Pari Passu
Collateral Agent (such bailment being intended, among other things, to satisfy
the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC)
and any assignee thereof solely for the purpose of perfecting the security
interest granted under the Term Loan Collateral Documents and the Pari Passu
Collateral Documents, respectively, on Term Loan Priority Collateral subject to
the terms and conditions of this Section 5.5. Solely with respect to any Term
Loan Priority Collateral constituting deposit accounts under the control (within
the meaning of Section 9-104 of the UCC) of the Term Loan Collateral Agent, the
Term Loan Collateral Agent agrees to also hold control over such deposit
accounts as gratuitous agent for the Pari Passu Collateral Agent, subject to the
terms and conditions of this Section 5.5. Prior to a Discharge of Term Loan
Obligations, at the request of the Term Loan Collateral Agent, the Pari Passu
Collateral Agent shall turn over possession of any Term Loan Pledged Collateral
in possession of the Pari Passu Collateral Agent to the Term Loan Collateral
Agent.

(b)    The Term Loan Collateral Agent shall have no obligation whatsoever to the
other Term Loan Claimholders, the Pari Passu Collateral Agent or any ABL
Claimholder to ensure that the Term Loan Pledged Collateral is genuine or owned
by any New Grantor, to perfect the security interest of the Pari Passu
Collateral Agent or other ABL Claimholders or to preserve rights or benefits of
any Person except as expressly set forth in this Section 5.5. The duties or
responsibilities of the Term Loan Collateral Agent under this Section 5.5 shall
be limited solely to holding the Term Loan Pledged Collateral as bailee (and
with respect to deposit accounts, agent) in accordance with this Section 5.5 and
delivering the Term Loan Pledged Collateral upon a Discharge of Term Loan
Obligations as provided in Section 5.5(d).

(c)    No Term Loan Collateral Agent or any other Term Loan Claimholder shall
have by reason of the Term Loan Collateral Documents, the Pari Passu Collateral
Documents, this Agreement or any other document a fiduciary relationship in
respect of the Pari Passu Collateral Agent or any other ABL Claimholder and the
Pari Passu Collateral Agent and the ABL Claimholders hereby waive and release
the Term Loan Collateral Agent and the other Term Loan Claimholders from all
claims and liabilities arising pursuant to the Term Loan Collateral Agent’s role
under this Section 5.5 as gratuitous bailee and gratuitous agent with respect to
the Term Loan Pledged Collateral. It is understood and agreed that the interests
of the Term Loan Collateral Agent and the other Term Loan Claimholders, on the
one hand, and the Pari Passu Collateral Agent and the ABL Claimholders on the
other hand, may differ and the Term Loan Collateral Agent and the Term Loan
Claimholders shall be fully entitled to act in their own interest without taking
into account the interests of the Pari Passu Collateral Agent or the ABL
Claimholders.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Upon the Discharge of Term Loan Obligations, the Term Loan Collateral
Agent shall deliver the remaining Term Loan Pledged Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), in the following
order: (i) if a Discharge of ABL Loan Obligations has not already occurred, to
the Pari Passu Collateral Agent, (ii) if a Discharge of ABL Obligations has
already occurred, to the Company or other applicable New Grantor or to whomever
may be lawfully entitled to receive the same. Following the Discharge of Term
Loan Obligations, Term Loan Collateral Agent further agrees to take all other
action reasonably requested by Pari Passu Collateral Agent at the expense of the
Company in connection with the Pari Passu Collateral Agent obtaining a
first-priority security interest in the Term Loan Priority Collateral. After the
Discharge of Term Loan Obligations has occurred, upon the Discharge of ABL
Obligations, Pari Passu Collateral Agent shall deliver the remaining Term Loan
Pledged Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty) to the Company or to whomever may be lawfully
entitled to receive the same.

5.6    When Discharge of Term Loan Obligations Deemed to Not Have Occurred.
(a) If, at any time after the Discharge of Term Loan Obligations has occurred or
contemporaneously therewith, any New Grantor enters into any Refinancing of any
Term Loan Document evidencing a Term Loan Obligation, then such Discharge of
Term Loan Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (provided, that for avoidance of doubt, such
Refinancing shall not have any effect with respect to any actions taken by the
Pari Passu Collateral Agent or any ABL Claimholder after the occurrence of such
first Discharge of Term Loan Obligations and prior to the date of such
Refinancing), and, from and after the date on which the New Term Loan Debt
Notice is delivered to the Pari Passu Collateral Agent and each ABL Agent in
accordance with the next sentence, the obligations under such Refinancing of the
Term Loan Document shall automatically be treated as Term Loan Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Term Loan Priority Collateral set forth herein, and the
Term Loan Collateral Agent under such Term Loan Documents shall be the Term Loan
Collateral Agent for all purposes of this Agreement. This Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Upon receipt of a notice (the
“New Term Debt Notice”) stating that any New Grantor has entered into a new Term
Loan Document (which notice shall include the identity of the new Term Loan
Collateral Agent, such agent, the “New Term Loan Agent”), the Pari Passu
Collateral Agent and each ABL Agent shall promptly (a) enter into such documents
and agreements (including amendments or supplements to this Agreement) as such
New Grantor or such New Term Loan Agent shall reasonably request in order to
provide to the New Term Loan Agent the rights contemplated hereby, in each case
consistent in all

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

material respects with the terms of this Agreement and (b) deliver to the New
Term Loan Agent any Term Loan Pledged Collateral held by it together with any
necessary endorsements (or otherwise allow the New Term Loan Agent to obtain
control of such Term Loan Pledged Collateral). The New Term Loan Agent shall
agree in a writing addressed to the Pari Passu Collateral Agent and the ABL
Claimholders to be bound by the terms of this Agreement. If the new Term Loan
Obligations under the new Term Loan Documents are secured by assets of any New
Grantor constituting Term Loan Priority Collateral that do not also secure the
ABL Obligations, then the ABL Obligations shall be secured at such time by a
second-priority Lien on such assets to the same extent provided in the Pari
Passu Collateral Documents and this Agreement except to the extent such Lien on
such assets constitutes an ABL Declined Lien. This Section 5.6(a) shall survive
termination of this Agreement.

(b) If, at any time after the Discharge of ABL Obligations has occurred or
contemporaneously therewith, any New Grantor enters into any Refinancing of any
ABL Loan Document evidencing any Series of ABL Obligation, then such Discharge
of ABL Loan Obligations of the applicable Series of ABL Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(provided, that for avoidance of doubt, such Refinancing shall not have any
effect with respect to any actions taken by the Term Loan Collateral Agent or
any Term Loan Claimholder after the occurrence of such first Discharge of ABL
Obligations and prior to the date of such Refinancing), and, from and after the
date on which the New ABL Debt Notice is delivered to the Term Loan Collateral
Agent in accordance with the next sentence, the obligations under such
Refinancing of the applicable ABL Loan Document shall automatically be treated
as ABL Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Term Loan Priority Collateral set
forth herein, and the ABL Agent and the ABL Claimholders under such ABL Loan
Documents shall be an ABL Agent and ABL Claimholders for all purposes of this
Agreement. This Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
Upon receipt of a notice (the “New ABL Debt Notice”) stating that any New
Grantor has entered into a new ABL Loan Document (which notice shall include the
identity of the new ABL Agent, such agent, the “New ABL Agent”), the Term Loan
Collateral Agent, Pari Passu Collateral Agent and each ABL Agent shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as such New Grantor or such New ABL Agent shall
reasonably request in order to provide to the New ABL Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. The new ABL Agent shall agree in a writing addressed to
the Term Loan Collateral Agent and the Term Loan Claimholders to be bound by the
terms of this Agreement. If the new ABL Obligations under the new ABL Loan
Documents are secured by assets of any New Grantor constituting Term Loan
Priority Collateral that do not also secure the Term Loan Obligations, then the
Term Loan Obligations shall be secured at such time by a first-priority Lien on
such assets to the same extent provided in the Term Loan Collateral Documents
and this Agreement except to the extent such Lien on such assets constitutes a
Term Loan Declined Lien. This Section 5.6(b) shall survive termination of this
Agreement.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.7    Purchase Right. (a) Without prejudice to the enforcement of any of the
Term Loan Claimholders’ remedies under the Term Loan Documents in respect of the
Term Loan Priority Collateral, this Agreement, at law or in equity or otherwise,
the Term Loan Claimholders agree at any time following the earliest to occur of
(i) an acceleration of any of the Term Loan Obligations in accordance with the
terms of the applicable Term Loan Documents, (ii) a payment default under any
Term Loan Document that has not been cured or waived by the applicable Term Loan
Claimholders within 60 days of the occurrence thereof or (iii) the commencement
of any Insolvency or Liquidation Proceeding with respect to any New Grantor, the
Term Loan Claimholders will offer the ABL Claimholders the option to purchase
the entire aggregate amount (but not less than the entirety) of outstanding Term
Loan Obligations (including unfunded commitments under any Term Loan Document
that have not been terminated at such time) at the Purchase Price without
warranty or representation or recourse except as provided in Section 5.7(d), on
a pro rata basis among the Term Loan Claimholders, which offer may be accepted
by less than all of the ABL Claimholders so long as all the accepting ABL
Claimholders shall when taken together purchase such entire aggregate amount as
set forth above.

(b)    The “Purchase Price” will equal the sum of (1) the full amount of all
Term Loan Obligations then-outstanding and unpaid at par (including principal,
accrued but unpaid interest and fees and any other unpaid amounts, including
breakage costs and (2) all accrued and unpaid fees, expenses and other amounts
(including attorneys’ fees and expenses) owed to the Term Loan Claimholders
under or pursuant to the Term Loan Documents on the date of purchase.

(c)    The ABL Claimholders shall irrevocably accept or reject such offer within
ten (10) days of the receipt thereof and the parties shall endeavor to close
promptly thereafter. If the ABL Claimholders (or any subset of them) accept such
offer, it shall be exercised pursuant to documentation mutually acceptable to
each of the Term Loan Collateral Agent and the Pari Passu Collateral Agent. If
the ABL Claimholders reject such offer (or do not so irrevocably accept such
offer within the required timeframe), the Term Loan Claimholders shall have no
further obligations pursuant to this Section 5.7 and may take any further
actions in their sole discretion in accordance with the Term Loan Documents and
this Agreement. Each Term Loan Claimholder will retain all rights to
indemnification provided in the relevant Term Loan Documents for all claims and
other amounts relating to periods prior to the purchase of the Term Loan
Obligations pursuant to this Section 5.7.

(d)    The purchase and sale of the Term Loan Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
the Term Loan Claimholders, except that the Term Loan Claimholders shall
severally and not jointly represent and warrant to the ABL Loan Claimholders
that on the date of such purchase, immediately before giving effect to the
purchase;

(1)    the principal of and accrued and unpaid interest on the Term Loan
Obligations, and the fees and expenses thereof owed to the respective Term Loan
Claimholders, are as stated in any assignment agreement prepared in connection
with the purchase and sale of the Term Loan Obligations; and

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2)    each Term Loan Claimholder owns the Term Loan Obligations purported to be
owned by it free and clear of any Liens (other than participation interests not
prohibited by the Term Loan Documents, in which case the Purchase Price will be
appropriately adjusted so that the ABL Claimholders do not pay amounts
represented by participation interests to the extent that the ABL Claimholders
expressly assume the obligations under such participation interests).

SECTION 6.    Insolvency or Liquidation Proceedings.

6.1    Finance and Sale Issues. Until the Discharge of Term Loan Obligations has
occurred, if any New Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Term Loan Collateral Agent shall desire to permit the use of
“Cash Collateral” (as such term is defined in Section 363(a) of the Bankruptcy
Code) constituting Term Loan Priority Collateral or proceeds thereof on which
such Term Loan Collateral Agent or any other creditor has a Lien, or to permit
any New Grantor to obtain financing, whether from the Term Loan Claimholders or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”), then the Pari Passu Collateral Agent, on
behalf of itself and each other ABL Claimholder, will not object to such Cash
Collateral use or DIP Financing (including any proposed orders for such Cash
Collateral use and/or DIP Financing which are acceptable to the Term Loan
Collateral Agent) and to the extent the Liens on any Term Loan Priority
Collateral securing the Term Loan Obligations are subordinated to or pari passu
with such DIP Financing, the Pari Passu Collateral Agent will subordinate its
Liens in such Term Loan Priority Collateral to the Liens securing such DIP
Financing (and all Obligations relating thereto) and will not request adequate
protection or any other relief in connection therewith (except, as expressly
agreed by the Term Loan Collateral Agent or to the extent permitted by
Section 6.3); provided that the Pari Passu Collateral Agent and the other ABL
Claimholders retain the right to object to any ancillary agreements or
arrangements regarding Cash Collateral use or the DIP Financing (i) that are
materially prejudicial to their interests with respect to the Term Loan Priority
Collateral or (ii) such DIP Financing does not compel any New Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document. No ABL Claimholder (unless such ABL Claimholder is also a Term
Loan Claimholder) may provide DIP Financing to any New Grantor secured by Liens
on Term Loan Priority Collateral equal or senior in priority to the Liens
securing any Term Loan Obligations. The Pari Passu Collateral Agent, on behalf
of itself and each other ABL Claimholder, agrees that it will not oppose any
sale of Term Loan Priority Collateral free and clear of the Liens of the ABL
Claimholders conducted in accordance with Section 363 of the Bankruptcy Code (or
any equivalent provisions in any other applicable jurisdictions) that has been
consented to by

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Term Loan Collateral Agent, and it (i) will be deemed to have consented to
any such sale, (ii) will agree not to seek consultation rights in connection
therewith and (iii) shall not have the right to credit bid under Section 363(k)
of the Bankruptcy Code with respect to any such sale unless the cash portion of
any such bid is sufficient to a cause a Discharge of Term Loan Obligations.
Nothing in this Agreement shall in any way limit or affect the rights of the
Term Loan Claimholders or the ABL Claimholders to object to any plan on any
basis.

6.2    Relief from the Automatic Stay. Until the Discharge of Term Loan
Obligations has occurred, the Pari Passu Collateral Agent, on behalf of itself
and each other ABL Claimholder, agrees that none of them shall: (i) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding of any New Grantor in respect
of the Term Loan Priority Collateral, without the prior written consent of the
Term Loan Collateral Agent, unless a motion for adequate protection permitted
under Section 6.3 has been denied by a bankruptcy court or (ii) oppose (or
support any other Person in opposing) any request by the Term Loan Collateral
Agent for relief from such stay.

6.3    Adequate Protection.

(a)    The Pari Passu Collateral Agent, on behalf of itself and each other ABL
Claimholder, agrees that none of them shall contest (or support any other Person
contesting):

(1)    any request by the Term Loan Collateral Agent or any other Term Loan
Claimholder for adequate protection under any Bankruptcy Law with respect to
Term Loan Priority Collateral; or

(2)    any objection by the Term Loan Collateral Agent or any other Term Loan
Claimholder to any motion, relief, action or proceeding based on the Term Loan
Collateral Agent or any Term Loan Claimholder claiming a lack of adequate
protection with respect to Term Loan Priority Collateral.

(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding of any New Grantor:

(1)    if the Term Loan Claimholders (or any subset thereof) are granted
adequate protection with respect to Term Loan Priority Collateral in the form of
additional collateral in connection with any Cash Collateral use or DIP
Financing, then the Pari Passu Collateral Agent, for itself and any other ABL
Claimholder, may seek or request adequate protection in the form of a Lien on
such additional collateral, which Lien will be subordinated to the Liens
securing the Term Loan Obligations and such Cash Collateral use or DIP Financing
(and all Obligations relating thereto) on the same basis as the other Liens
securing the ABL Obligations are so subordinated to the Term Loan Obligations
under this Agreement; and

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2)    the Pari Passu Collateral Agent and ABL Claimholders shall only be
permitted to seek adequate protection with respect to their rights in the Term
Loan Priority Collateral in any Insolvency or Liquidation Proceeding of any New
Grantor in the form of (A) additional collateral; provided that as adequate
protection for the Term Loan Obligations, the Term Loan Collateral Agent, on
behalf of the Term Loan Claimholders, is also granted a Lien on such additional
collateral, which Lien shall be senior to any Lien of the Pari Passu Collateral
Agent and the ABL Claimholders on such additional collateral; (B) replacement
Liens on the Term Loan Priority Collateral; provided that as adequate protection
for the Term Loan Obligations, the Term Loan Collateral Agent, on behalf of the
Term Loan Claimholders, is also granted replacement Liens on the Term Loan
Priority Collateral, which Liens shall be senior to the Liens of the Pari Passu
Collateral Agent and the ABL Claimholders on the Term Loan Priority Collateral;
(C) an administrative expense claim against any New Grantor; provided that as
adequate protection for the Term Loan Obligations, the Term Loan Collateral
Agent, on behalf of the Term Loan Claimholders, is also granted an
administrative expense claim against such New Grantor which is senior and prior
to the administrative expense claim of the Pari Passu Collateral Agent and the
other ABL Claimholders; and (D) cash payments with respect to Post-Petition
Interest on the ABL Obligations to the extent such Post-Petition Interest
relates to the value of the ABL Claimholders’ Lien on the Term Loan Priority
Collateral; provided that (1) as adequate protection for the Term Loan
Obligations, the Term Loan Collateral Agent, on behalf of the Term Loan
Claimholders, is also granted cash payments with respect to Post-Petition
Interest on the Term Loan Obligations to the extent such Post-Petition Interest
relates to the value of the Term Loan Claimholders’ Lien on the Term Loan
Priority Collateral, and (2) such cash payments do not exceed an amount equal to
the interest accruing on the principal amount of ABL Obligations outstanding on
the date such relief is granted at the interest rate under the applicable ABL
Documents and accruing from the date the Pari Passu Collateral Agent is granted
such relief. If any ABL Claimholder receives Post-Petition Interest and/or
adequate protection payments in an Insolvency or Liquidation Proceeding of any
New Grantor with respect to the Term Loan Priority Collateral (“ABL Adequate
Protection Payments”), and the Term Loan Claimholders do not receive payment in
full in cash of all Term Loan Obligations upon the effectiveness of the plan of
reorganization for, or conclusion of, that Insolvency or Liquidation Proceeding,
then each ABL Claimholder shall pay over to the Term Loan Collateral Agent for
the benefit of the Term Loan Claimholders an amount (the “Pay-Over Amount”)
equal to the lesser of (i) the ABL Adequate Protection Payments received by such
ABL Claimholders and (ii) the

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount of the short-fall (the “Short Fall”) in payment in full in cash of the
Term Loan Obligations; provided that to the extent any portion of the Short Fall
represents payments received by the Term Loan Claimholders in the form of
promissory notes, equity or other property, equal in value to the cash paid in
respect of the Pay-Over Amount, the Term Loan Claimholders shall, upon receipt
of the Pay-Over Amount, transfer those promissory notes, equity or other
property, equal in value to the cash paid in respect of the Pay-Over Amount, to
the applicable ABL Claimholders based on their respective ABL Pro Rata
Percentage in exchange for the Pay-Over Amount. Notwithstanding anything herein
to the contrary, the Term Loan Claimholders shall not be deemed to have
consented to, and expressly retain their rights to object to, the grant of
adequate protection in the form of cash payments to the ABL Claimholders made
pursuant to this Section 6.3(b).

(c)    The Pari Passu Collateral Agent, on behalf of itself and each other ABL
Claimholder, agrees that notice of a hearing to approve DIP Financing or use of
Cash Collateral on an interim basis shall be adequate if delivered to the Pari
Passu Collateral Agent at least two (2) Business Days in advance of such hearing
and that notice of a hearing to approve DIP Financing or use of Cash Collateral
on a final basis shall be adequate if delivered to the Pari Passu Collateral
Agent at least fifteen (15) days in advance of such hearing.

6.4    No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit the Term Loan Collateral Agent or any other Term
Loan Claimholder from objecting in any Insolvency or Liquidation Proceeding of
any New Grantor or otherwise to any action taken by the Pari Passu Collateral
Agent or any of the other ABL Claimholders with respect to the Term Loan
Priority Collateral, including the seeking by the Pari Passu Collateral Agent or
any other ABL Claimholder of adequate protection or the asserting by the Pari
Passu Collateral Agent or any other ABL Claimholder of any of its rights and
remedies under the applicable ABL Documents or otherwise, in each case in
respect of the Term Loan Priority Collateral.

6.5    Avoidance Issues. If any Term Loan Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any New Grantor any amount paid in respect of Term Loan
Obligations (a “Recovery”), then such Term Loan Claimholder shall be entitled to
a reinstatement of its Term Loan Obligations with respect to all such recovered
amounts on the date of such Recovery, and from and after the date of such
reinstatement the Discharge of Term Loan Obligations shall be deemed not to have
occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. This Section 6.5 shall survive termination of this
Agreement.

6.6    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding of any New Grantor, debt obligations of the reorganized debtor of any
New

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Grantor secured by Liens upon any property of the reorganized debtor of any New
Grantor are distributed pursuant to a plan of reorganization, arrangement,
compromise or liquidation or similar dispositive restructuring plan, both on
account of Term Loan Obligations and on account of ABL Obligations, then, to the
extent the debt obligations distributed on account of the Term Loan Obligations
and on account of the ABL Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.7    Post-Petition Interest.

(a)    None of the Pari Passu Collateral Agent or any other ABL Claimholder
shall oppose or seek to challenge any claim by the Term Loan Collateral Agent or
any other Term Loan Claimholder for allowance in any Insolvency or Liquidation
Proceeding of any New Grantor of Term Loan Obligations consisting of
Post-Petition Interest to the extent of the value of any Term Loan Claimholder’s
Lien on the Term Loan Priority Collateral, without regard to the existence of
the Liens of the Pari Passu Collateral Agent or the other ABL Claimholders on
the Term Loan Priority Collateral.

(b)    None of the Term Loan Collateral Agent or any other Term Loan Claimholder
shall oppose or seek to challenge any claim by the Pari Passu Collateral Agent
or any other ABL Claimholder for allowance in any Insolvency or Liquidation
Proceeding of any New Grantor of ABL Obligations consisting of Post-Petition
Interest to the extent of the value of the Lien of the Pari Passu Collateral
Agent, on behalf of the ABL Claimholders, on the Term Loan Priority Collateral
(after taking into account the amount of the Term Loan Obligations).

6.8    Waiver. The Pari Passu Collateral Agent, on behalf of itself and each
other ABL Claimholder, waives any claim it may hereafter have against any Term
Loan Claimholder arising out of the election of any Term Loan Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest,
in each case in connection with the Term Loan Priority Collateral in any
Insolvency or Liquidation Proceeding of any New Grantor so long as such actions
are not in express contravention of the terms of this Agreement.

6.9    Separate Grants of Security and Separate Classification. Each New
Grantor, the Pari Passu Collateral Agent, on behalf of itself and each other ABL
Claimholder, and the Term Loan Collateral Agent on behalf of itself and each
other Term Loan Claimholder, each acknowledges and agrees that:

(a)    the grants of Liens on the Term Loan Priority Collateral pursuant to the
Term Loan Collateral Documents and the Pari Passu Collateral Documents
constitute two separate and distinct grants of Liens; and

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    because of, among other things, their differing rights in the Term Loan
Priority Collateral, the ABL Obligations are fundamentally different from the
Term Loan Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding of
any New Grantor.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Term Loan Claimholders
and the ABL Claimholders in respect of the Term Loan Priority Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against any New Grantor in respect of the Term
Loan Priority Collateral (with the effect being that, to the extent that the
aggregate value of the Term Loan Priority Collateral is sufficient (for this
purpose ignoring all claims held by the ABL Claimholders), the Term Loan
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing (or that would be owing if there were such separate classes of
senior and junior secured claims) in respect of Post-Petition Interest
(including any additional interest payable pursuant to the Term Loan Documents
arising from or related to a default, which is disallowed as a claim in any
Insolvency or Liquidation Proceeding of any New Grantor) before any distribution
is made in respect of the claims held by the ABL Claimholders with respect to
the Term Loan Priority Collateral, with the Pari Passu Collateral Agent, on
behalf of itself and each other ABL Claimholder, hereby acknowledging and
agreeing to turn over to the Term Loan Collateral Agent, on behalf of itself and
each other Term Loan Claimholder, Term Loan Priority Collateral or proceeds of
Term Loan Priority Collateral otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the ABL
Claimholders).

6.10    Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under Section 
510(a) of the Bankruptcy Code with respect to the Term Loan Priority Collateral,
which will be effective before, during and after the commencement of an
Insolvency or Liquidation Proceeding. All references in this Agreement to any
New Grantor will include such Person as a debtor-in-possession and any receiver
or trustee for such Person in an Insolvency or Liquidation Proceeding.

SECTION 7.    Reliance; Waivers; Etc.

7.1    Reliance. Other than any reliance on the terms of this Agreement, the
Term Loan Collateral Agent, on behalf of itself and each other Term Loan
Claimholder, acknowledges that it and such other Term Loan Claimholders have,
independently and without reliance on the Pari Passu Collateral Agent or any
other ABL Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Term Loan Documents and be bound by the terms of this Agreement and they
will continue to make

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

their own credit decision in taking or not taking any action under the Term Loan
Documents or this Agreement. The Pari Passu Collateral Agent and each ABL Agent,
on behalf of itself and each other ABL Claimholder that it represents hereunder,
acknowledges that it and such other ABL Claimholders have, independently and
without reliance on the Term Loan Collateral Agent or any other Term Loan
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the respective
ABL Loan Documents to which it is a party and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the respective ABL Loan Documents or this Agreement.

7.2     No Warranties or Liability. The Term Loan Collateral Agent, on behalf of
itself and each other Term Loan Claimholder, acknowledges and agrees that none
of the Pari Passu Collateral Agent or any other ABL Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Term Loan Documents, the ownership of any Term Loan Priority
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the ABL Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the respective
ABL Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Pari Passu Collateral Agent and each ABL
Agent, on behalf of itself and each other ABL Claimholder, acknowledges and
agrees that none of the Term Loan Collateral Agent or any other Term Loan
Claimholder has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Term Loan Documents, the
ownership of any Term Loan Priority Collateral or the perfection or priority of
any Liens thereon. Except as otherwise provided herein, the Term Loan
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Term Loan Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. The Pari Passu
Collateral Agent and the other ABL Claimholders shall have no duty to the Term
Loan Collateral Agent or any other Term Loan Claimholder, and the Term Loan
Collateral Agent and the other Term Loan Claimholders shall have no duty to the
Pari Passu Collateral Agent or any other ABL Claimholder, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any New Grantor
(including the Term Loan Documents and the ABL Loan Documents), regardless of
any knowledge thereof which they may have or be charged with.

7.3    No Waiver of Lien Priorities.

(a)    No right of the Term Loan Claimholders, the Term Loan Collateral Agent or
any of them to enforce any provision of this Agreement or any Term Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any New Grantor or by any act or failure to act by any Term
Loan Claimholder or the Term Loan Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, any of the Term Loan Documents or any of the ABL Loan Documents,
regardless of any knowledge thereof which the Term Loan Collateral Agent or any
Term Loan Claimholder, or any of them, may have or be otherwise charged with.

(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the New Grantors under the Term Loan Documents and
subject to the provisions of Section 5.3(a)), the Term Loan Claimholders, the
Term Loan Collateral Agent and any of them may, at any time and from time to
time in accordance with the Term Loan Documents and/or applicable law, without
the consent of, or notice to, the Pari Passu Collateral Agent or any other ABL
Claimholder, without incurring any liabilities to the Pari Passu Collateral
Agent or any other ABL Claimholder and without impairing or releasing the Lien
priorities on the Term Loan Priority Collateral and other benefits provided in
this Agreement (even if any right of subrogation or other right or remedy of the
Pari Passu Collateral Agent or any other ABL Claimholder is affected, impaired
or extinguished thereby) do any one or more of the following:

(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Term Loan Obligations or any Lien on any Term Loan Priority Collateral or
guaranty by any New Grantor of any of the Term Loan Obligations or any liability
of any New Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Term Loan Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens on the Term Loan Priority Collateral held by the Term Loan
Collateral Agent or any of the other Term Loan Claimholders, the Term Loan
Obligations or any of the Term Loan Documents;

(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Term Loan Priority
Collateral or any liability of any New Grantor to any of the Term Loan
Claimholders or the Term Loan Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

(3)    settle or compromise any Term Loan Obligation of any New Grantor or any
other liability of any New Grantor or any security granted by any New Grantor
therefor or any liability incurred directly or indirectly in respect thereof and
apply any sums by whomsoever paid and however realized to any liability
(including the Term Loan Obligations of any New Grantor) in any manner or order;
and

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4)    exercise or delay in or refrain from exercising any right or remedy
against any New Grantor or any security granted by any New Grantor, and elect
any remedy against any New Grantor and otherwise deal freely with any New
Grantor or any Term Loan Priority Collateral and any security granted by any New
Grantor and any guarantor or any liability of any New Grantor to the Term Loan
Claimholders or any liability incurred directly or indirectly in respect
thereof.

(c)    Until the Discharge of Term Loan Obligations, the Pari Passu Collateral
Agent, on behalf of itself and each other ABL Claimholder, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Term Loan Priority Collateral
or any other similar rights a junior secured creditor may have under applicable
law with respect to the Term Loan Priority Collateral.

7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the Term Loan Collateral Agent and the Term Loan Claimholders and
the Pari Passu Collateral Agent and the other ABL Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Term Loan Documents or any
ABL Loan Documents;

(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the Term Loan Obligations or ABL Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Term Loan Document or any
ABL Loan Document;

(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Term Loan Priority Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Term Loan Obligations
or ABL Obligations or any guarantee thereof;

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of any New Grantor; or

(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any New Grantor in respect of the Term Loan
Collateral Agent, the Term Loan Obligations, any Term Loan Claimholder, the Pari
Passu Collateral Agent, the ABL Obligations or any ABL Claimholder in respect of
this Agreement.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8.    Miscellaneous.

8.1    Integration/Conflicts. This Agreement, the ABL Loan Documents and the
Term Loan Documents represent the entire agreement of the New Grantors, the Term
Loan Claimholders and the ABL Claimholders with respect to the subject matter
hereof and thereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the Term Loan Claimholders or the ABL Claimholders relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or
therein. In the event of any conflict between the provisions of this Agreement
and the provisions of the Term Loan Documents or the ABL Documents or any of the
ABL Intercreditor Agreements, the provisions of this Agreement shall govern and
control with respect to the Term Loan Priority Collateral or any actions against
any New Grantor. In the event of any conflict between the provisions of any of
the ABL Intercreditor Agreements and the provisions of the Term Loan Documents,
the ABL Documents or this Agreement, the provisions of the applicable ABL
Intercreditor Agreement shall govern and control with respect to the
corresponding ABL Priority Collateral and any actions against the applicable ABL
Priority Collateral Grantors.

8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination on the Term Loan
Priority Collateral and the Term Loan Claimholders may continue, at any time and
without notice to the Pari Passu Collateral Agent or any other ABL Claimholder
subject to the ABL Loan Documents, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
New Grantor constituting Term Loan Obligations in reliance hereof. The Pari
Passu Collateral Agent, on behalf of itself and each other ABL Claimholder,
hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding of any New Grantor. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to any New Grantor shall include such New Grantor as
debtor and debtor-in-possession and any receiver, trustee or similar person for
any other New Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding of any New Grantor. This Agreement shall terminate and be of no
further force and effect on the earlier to occur of (x) the date on which there
has been a Discharge of Term Loan Obligations and (y) the date on which there
has been a Discharge of ABL Obligations, in each case, subject to Sections 5.6
and 6.5; provided, however, that no termination shall relieve any party of its
obligations incurred hereunder prior to the date of termination; provided,
further, that the provisions of Section 9 hereof shall continue until a
Discharge of ABL Obligations.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.3    Amendments; Waivers. Subject to Section 9.1(a)(6) hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by the Pari
Passu Collateral Agent or the Term Loan Collateral Agent shall be deemed to be
made unless the same shall be in writing signed on behalf of each party hereto
or its authorized agent and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, no New Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement, except
with respect to this Section 8.3 (including, in each case, each defined term
referred to therein to the extent used therein) to the extent such amendment,
modification or waiver directly and adversely affects the rights of such New
Grantor. Further, notwithstanding the foregoing, no party other than the Pari
Passu Collateral Agent and the ABL Agents shall have any right to consent to or
approve any amendment, modification or waiver of any provision of Section 9
(including, in each case, each defined term referred to only therein to the
extent used therein), except to the extent such amendment, modification or
waiver directly and adversely affects the rights of such other party.

8.4    Information Concerning Financial Condition of the ABL Borrower and its
Subsidiaries. The Term Loan Collateral Agent and the Term Loan Claimholders, on
the one hand, and the ABL Claimholders and the Pari Passu Collateral Agent, on
the other hand, shall each be responsible for keeping themselves informed of
(a) the financial condition of the New Grantors and all endorsers and/or
guarantors of the Term Loan Obligations or the ABL Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Term Loan Obligations
or the ABL Obligations. The Term Loan Collateral Agent and the other Term Loan
Claimholders shall have no duty to advise the Pari Passu Collateral Agent or any
other ABL Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Term Loan
Collateral Agent or any of the other Term Loan Claimholders, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to the Pari Passu Collateral Agent or any other ABL Claimholder, it
or they shall be under no obligation:

(a)    to make, and the Term Loan Collateral Agent and the other Term Loan
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(b)    to provide any additional information or to provide any such information
on any subsequent occasion;

(c)    to undertake any investigation; or

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5    Subrogation. With respect to the value of any payments or distributions
in cash, property or other assets that any of the ABL Claimholders or the Pari
Passu Collateral Agent pays over to the Term Loan Collateral Agent or the Term
Loan Claimholders under the terms of this Agreement, the ABL Claimholders and
the Pari Passu Collateral Agent shall be subrogated to the rights of the Term
Loan Collateral Agent and the Term Loan Claimholders; provided that the Pari
Passu Collateral Agent, on behalf of itself and each other ABL Claimholder,
hereby agrees not to assert or enforce any such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of Term Loan
Obligations has occurred. Each New Grantor acknowledges and agrees that the
value of any payments or distributions in cash, property or other assets
received by the Pari Passu Collateral Agent or the ABL Claimholders that are
paid over to the Term Loan Collateral Agent or the Term Loan Claimholders
pursuant to this Agreement shall not reduce any of the ABL Obligations.

8.6    Application of Payments. All payments received by the Term Loan
Collateral Agent or the Term Loan Claimholders from any New Grantor may be
applied, reversed and reapplied, in whole or in part, to such part of the Term
Loan Obligations provided for in the Term Loan Documents. The Pari Passu
Collateral Agent, on behalf of itself and each other ABL Claimholder, agrees to
any extension or postponement of the time of payment of the Term Loan
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any Lien which may at any
time secure any part of the Term Loan Obligations.

8.7    Submission to Jurisdiction; Certain Waivers. Each of the New Grantor, the
Term Loan Collateral Agent on behalf of itself and each other Term Loan
Claimholder, the Pari Passu Collateral Agent and each ABL Agent, on behalf of
itself and each ABL Claimholder hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement or any other Term Loan Document or ABL Loan Document shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Term Loan Document or ABL
Loan Document against such New Grantor or any of its assets in the courts of any
jurisdiction;

(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 8.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 8.9 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);

(f)    agrees that service as provided in Section 8.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.

8.8    WAIVER OF JURY TRIAL.

EACH PARTY HERETO, AND EACH NEW GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER
THEORY). EACH PARTY HERETO AND EACH NEW GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
AND EACH NEW GRANTOR FURTHER

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

8.9    Notices. All notices to the Term Loan Claimholders and the ABL
Claimholders permitted or required under this Agreement shall be sent to the
Term Loan Collateral Agent and the Pari Passu Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by telefacsimile, electronic mail
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or electronic mail, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name on the signature pages hereto or
in the Joinder Agreement pursuant to which it becomes a party hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.10    Further Assurances. The Term Loan Collateral Agent, on behalf of itself
and each other Term Loan Claimholder under the Term Loan Documents, and the Pari
Passu Collateral Agent and each ABL Agent, on behalf of itself and each other
ABL Claimholder under the ABL Loan Documents, and each New Grantor, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Term Loan Collateral Agent or the Pari Passu Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities in respect of the
Term Loan Priority Collateral contemplated by this Agreement.

8.11    Applicable Law. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

8.12    Binding on Successors and Assigns. This Agreement shall be binding upon
the Term Loan Collateral Agent, the other Term Loan Claimholders, the Pari Passu
Collateral Agent, the ABL Agents, the other ABL Claimholders, the New Grantors,
and their respective successors and assigns from time to time. If any of the
Term Loan Collateral Agent, the Pari Passu Collateral Agent or the ABL Agents
resigns or is replaced pursuant to the Term Loan Documents or the ABL Loan
Documents, as

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable, its successor and/or assign shall be deemed to be a party to this
Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a bankruptcy trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any New Grantor, including where any
such bankruptcy trustee, debtor-in-possession, creditor trust or other
representative of an estate is the beneficiary of a Lien securing Term Loan
Priority Collateral by virtue of the avoidance of such Lien in an Insolvency or
Liquidation Proceeding.

8.13     Section Headings. The section headings and the table of contents used
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose, be given
any substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

8.14    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts , and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

8.15    Authorization. By its signature, each Person executing this Agreement,
on behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

8.16    No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights. This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the ABL Claimholders and the Term Loan Claimholders and their
respective successors and assigns from time to time. The provisions of this
Agreement other than Section 9 are and are intended solely for the purpose of
defining the relative rights of the Term Loan Collateral Agent and the other
Term Loan Claimholders on the one hand and the Term Loan Collateral Agent and
the other Term Loan Claimholders on the other hand and the provisions of
Section 9 are and are intended solely for the purpose of setting forth the
powers, duties and obligations of the Pari Passu Collateral Agent as collateral
agent for the benefit of the holders of ABL Obligations. Nothing herein shall be
construed to limit the relative rights and obligations as among the Term Loan
Claimholders or, other than set forth in Section 9, as among the ABL
Claimholders. Other than as set forth in Section 8.3, none of any New Grantor or
any other creditor shall have any rights hereunder and neither any New Grantors
nor any other creditor may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of any New Grantor, which are
absolute and unconditional, to pay the Term Loan Obligations and the ABL
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.17    Additional New Grantors. The Company agrees that it shall ensure that
each of its Subsidiaries that is or is to become a party to any Term Loan
Collateral Document or any Pari Passu Collateral Document pursuant to which such
Subsidiary has or will grant a lien on any its assets to secure any Term Loan
Obligations or ABL Obligations shall either execute this Agreement on the date
hereof or shall confirm that it is a New Grantor hereunder pursuant to a Joinder
Agreement substantially in the form attached hereto as Exhibit A that is
executed and delivered by such Subsidiary prior to or concurrently with its
execution and delivery of such Term Loan Collateral Document or such Pari Passu
Collateral Document.

SECTION 9.    Collateral Agency with respect to ABL Obligations.

9.1    Appointment and Undertaking of the Pari Passu Collateral Agent.

(a)    Each ABL Agent, on its behalf and on behalf of each ABL Claimholder
represented by such ABL Agent hereby appoints the Pari Passu Collateral Agent to
serve as Pari Passu Collateral Agent hereunder and under the Pari Passu
Collateral Documents on the terms and conditions set forth herein. Subject to,
and in accordance with, this Agreement, the Pari Passu Collateral Agent will, as
collateral agent, on behalf of the ABL Agents and the other ABL Claimholders, in
accordance with the terms of this Agreement:

(1)    accept, enter into, hold, maintain, administer and enforce all Pari Passu
Collateral Documents, including all Term Loan Priority Collateral subject
thereto, and all Liens created thereunder by a New Grantor, perform its
obligations hereunder and under the Pari Passu Collateral Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Pari Passu
Collateral Documents;

(2)    take all lawful and commercially reasonable actions permitted under the
Pari Passu Collateral Documents that it may deem necessary or advisable to
protect or preserve its interest in the Term Loan Priority Collateral subject
thereto and such interests, rights, powers and remedies;

(3)    deliver and receive notices pursuant to this Agreement and the Pari Passu
Collateral Documents;

(4)    sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Term Loan Priority
Collateral under the Pari Passu Collateral Documents and its other interests,
rights, powers and remedies;

(5)    remit as provided in Section 9.4 all cash proceeds received by the Pari
Passu Collateral Agent from the collection, foreclosure or enforcement of its
interest against any New Grantor in the Term Loan Priority Collateral under the
Pari Passu Collateral Documents or any of its other interests, rights, powers or
remedies;

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(6)    bind the ABL Claimholders to the other provisions of this Agreement and
execute and deliver amendments and supplements to this Agreement and the Pari
Passu Collateral Documents as from time to time directed in writing by the ABL
Controlling Agent; provided, that the Pari Passu Collateral Agent may execute
and deliver amendments and supplements to this Agreement and the Pari Passu
Collateral Documents at any time without the written directions of the ABL
Controlling Agent with respect to any amendment or supplement that has the
effect solely of: (i) adding or maintaining Term Loan Priority Collateral,
securing any new ABL Debt permitted to be Refinanced in accordance with
Section 5.6 hereof or preserving, perfecting or establishing the Liens thereon
or the rights of the Pari Passu Agent therein, (ii) providing for the assumption
of any New Grantor’s obligations under any ABL Loan Document in the case of a
merger or consolidation or sale of all or substantially all of the assets of
such New Grantor to the extent not prohibited by the terms of any ABL Loan
Documents; and (iii) acknowledging joinder by any New ABL Agent agreeing to be
bound by the terms of this Agreement pursuant to the written notice delivered in
accordance with Section 5.6 hereof; provided, further, that no amendment or
supplement that reduces, impairs or adversely affects the right of any ABL
Claimholder: (A) to vote its outstanding ABL Obligations as to any matter
described as subject to instructions or directions of ABL Controlling Agent or
amends the provisions of this proviso or the definition of “ABL Controlling
Agent” or (B) to share in the order of application described in Section 9.4(a)
in the proceeds of enforcement of or realization on any Term Loan Priority
Collateral that has not been released in accordance with the provisions of
Section 5.1 or 9.2 hereof will become effective without the consent of the
requisite percentage or number of holders of each Series of ABL Obligations so
affected under the applicable ABL Loan Documents; and

(7)    release any Lien granted to it by any Pari Passu Collateral Document upon
any Term Loan Priority Collateral if and as required by Section 5.1 or 9.2
hereof.

(b)    Each ABL Agent, on its behalf and the ABL Claimholders represented by
such ABL Agent, acknowledges and consents to the undertaking of the Pari Passu
Collateral Agent set forth in Section 9.1(a) (subject to Section 9.1(e)) and
agrees to each of the other provisions of this Agreement applicable to the Pari
Passu Collateral Agent.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Pari Passu Collateral Agent will not commence any Enforcement Action or
otherwise take any action or proceeding against any of the Term Loan

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Priority Collateral (other than actions as necessary to prove, protect or
preserve the Liens on the Term Loan Priority Collateral of any New Grantor
securing ABL Obligations as permitted by Section 3.1(c)) until it shall have
been directed in writing by the ABL Controlling Agent and then only in
accordance with the provisions of this Agreement.

(d)    Act or decline to act in connection with any Enforcement Action of Liens
on Term Loan Priority Collateral of any New Grantor as provided in Section 9.3
(subject to Section 9.1(e)).

(e)    Notwithstanding the foregoing:

(1)    The Pari Passu Collateral Agent will not consent or agree to any Liens
constituting ABL Declined Liens without the consent of each of the ABL Agents
(such consent not to be unreasonably delayed or withheld); and

(2)    The Pari Passu Collateral Agent will not accept any Lien on Term Loan
Priority Collateral that constitutes real property securing the ABL Obligations
until each of the ABL Agents has confirmed to the Pari Passu Collateral Agent
that all requirements for the pledging of such real property under the ABL Loan
Documents represented by such ABL Agent have been satisfied (such confirmation
not to be unreasonably delayed or withheld).

(3)    The Pari Passu Collateral Agent agrees to deliver to each ABL Agent:

(A)    Reasonable notice of any proposed granting of Lien on Term Loan Priority
Collateral pursuant to any Pari Passu Collateral Document to be executed by the
Pari Passu Collateral Agent after the date of this Agreement;

(B)    Promptly following the execution by the Pari Passu Collateral Agent of
any document or instrument in connection with release of any Lien on Term Loan
Priority Collateral in accordance with the terms of this Agreement or any other
Pari Passu Collateral Document (or, promptly following receipt of notice from
Term Loan Collateral Agent of the automatic release of any Lien on Term Loan
Priority Collateral, if applicable), notice of such release;

(C)    Promptly following receipt of any written instructions or directions from
the ABL Controlling Agent with respect to any Enforcement Action or other right
or remedy in respect of any Lien on any Term Loan Priority Collateral, this
Agreement or any Pari Passu Collateral Document, such written instructions or
directions;

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D)     Promptly following receipt of written notice from Company of any event
of default or material breach of any Pari Passu Collateral Document, such
notice;

(E)    Such other information as any ABL Agent may reasonably request with
respect to any Pari Passu Collateral Document or any Lien evidenced thereby.

9.2    Release or Subordination of Liens on Term Priority Collateral. The Pari
Passu Collateral Agent will not release or subordinate any Lien or consent to
the release or subordination of any Lien, in each case on any Term Priority
Collateral of any New Grantor, except:

(a)    solely with respect to subordination, as directed in writing by the ABL
Controlling Agent accompanied by an Officers’ Certificate to the effect that the
subordination was permitted by each applicable ABL Loan Documents;

(b)    solely with respect to release, as required by Section 5.1 or as
permitted by the Pari Passu Collateral Documents;

(c)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or

(d)    for the subordination of the Liens on the Term Priority Collateral of the
New Grantors securing ABL Obligations to the Liens on the Term Priority
Collateral of the New Grantors securing Term Loan Obligations.

9.3    Enforcement of Liens. After the Discharge of the Term Loan Obligations,
if the Pari Passu Collateral Agent at any time receives written notice that any
event has occurred that constitutes a default under any ABL Loan Document
entitling the Pari Passu Collateral Agent to take an Enforcement Action with
respect to the Term Loan Priority Collateral under the Pari Passu Collateral
Documents, the Pari Passu Collateral Agent will promptly deliver written notice
thereto to each ABL Agent. Thereafter, the Pari Passu Collateral Agent may await
written instructions of the ABL Controlling Agent and will act, or decline to
act, as directed by the written instructions of the ABL Controlling Agent, in
the exercise and enforcement of the Pari Passu Collateral Agent’s interests,
rights, powers and remedies under the Pari Passu Collateral Documents or
applicable law, in each case, against any New Grantor or Term Loan Priority
Collateral, and following the initiation of such exercise of remedies, the Pari
Passu Collateral Agent will act, or decline to act, with respect to the manner
of such exercise of remedies as directed by the written instructions of the ABL
Controlling Agent. Unless it has been directed to the contrary by the written
instructions of the ABL Controlling Agent, the Pari Passu Collateral Agent may
(but will not be obligated to) take or refrain from taking such action against
any Term Loan Priority Collateral or any New Grantor with respect to any default
under any ABL Loan Document as it may deem advisable and in the best interest of
the ABL Claimholders, in each case, to the extent not inconsistent with this
Agreement.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.4    Application of Proceeds to Holders of ABL Obligations.

(a)    Subject to Sections 4.1 and 4.2 hereof, the Pari Passu Collateral Agent
will apply any Term Loan Priority Collateral or any proceeds thereof and any
proceeds of insurance policy or condemnation or similar award covering any Term
Loan Priority Collateral, in each case, received from the Term Loan Collateral
Agent in accordance with Section 4.1 or 5.2 of this Agreement or, after the
Discharge of the Term Loan Obligations, in connection with any Enforcement
Action or other exercise of remedies by the Pari Passu Collateral Agent or any
ABL Claimholder, in each case with respect to the Term Loan Priority Collateral,
shall be applied by the Pari Passu Collateral Agent in the following order:
first, to the payment of fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Pari Passu Collateral Agent in
connection with any Pari Passu Collateral Documents (including but not limited
to, indemnification obligations that are then due and payable), in each case
solely as a result of it acting in its capacity as Pari Passu Collateral Agent
in connection with any Pari Passu Collateral Documents; second, to the
respective ABL Agent, based on the respective ABL Pro Rata Percentage of the ABL
Claimholders represented by it hereunder, for the payment in full of such Series
ABL Obligations in such order as specified in the relevant ABL Loan Document
until a Discharge of such ABL Obligations; and third, any balance of such
proceeds remaining after the applicable pursuant to preceding clauses first and
second, to the New Grantors, their successors or assigns from time to time, or
to whomever may be lawfully entitled to receive the same. Each New Grantor and
ABL Agent agrees that any Term Loan Priority Collateral or proceeds thereof
applied to its ABL Obligations in respect of ABL Obligations comprised of Bank
Product Obligations, the undrawn face amount of letters of credit, or any ABL
Obligations owed to a Swap Party that are secured pursuant to any applicable ABL
Loan Document, or that are paid to any ABL Agent in excess of its respective ABL
Obligations, that are not applied to its ABL Obligations in a final Discharge
thereof will be remitted to the other ABL Agents in accordance with their
respective ABL Pro Rata Percentage until the respective ABL Obligations
represented hereunder by such ABL Agents are Discharged.

(b)    Subject to Section 4.2, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any New Grantor, any Term Loan
Priority Collateral or any proceeds thereof received by any ABL Agent or any
other ABL Claimholder in connection with any Enforcement Action or other
exercise of any right or remedy relating to the Term Loan Priority Collateral,
less any reasonable out-of-pocket expenses incurred in connection with such
Enforcement Action, in all cases shall be segregated and held in trust and
forthwith paid over to the Pari Passu Collateral Agent for the benefit of the
ABL Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties) or as a court of competent jurisdiction may otherwise direct.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    In connection with the application of proceeds pursuant to
Section 9.4(a), except as otherwise instructed in writing by the ABL Controlling
Agent, the Pari Passu Collateral Agent may sell any non-cash proceeds of Term
Loan Priority Collateral for cash prior to the application of the proceeds
thereof.

(d)    In making determinations and allocations in accordance with
Section 9.4(a), the Pari Passu Collateral Agent may conclusively rely upon
information supplied by the relevant ABL Agent as to the unpaid amounts
outstanding with respect to its respective ABL Obligations.

9.5    Powers of the Pari Passu Collateral Agent.

(a)    The Pari Passu Collateral Agent is irrevocably authorized and empowered
to enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under this Agreement, the Pari
Passu Collateral Documents and applicable law and in equity and to act as set
forth in this Section 9 or, subject to the other provisions of this Agreement,
as requested in any lawful directions given to it in writing from time to time
in respect of any matter by the ABL Controlling Agent.

(b)    No ABL Agent or ABL Claimholder (other than the Pari Passu Collateral
Agent) will have any liability whatsoever for any act or omission of the Pari
Passu Collateral Agent.

9.6    Documents and Communications. The Pari Passu Collateral Agent will permit
each ABL Agent and each ABL Claimholder upon reasonable written notice from time
to time to inspect and copy, at the cost and expense of the New Grantors, any
and all Pari Passu Collateral Documents and other documents, notices,
certificates, instructions or communications received by the Pari Passu
Collateral Agent in its capacity as such.

9.7    For Sole and Exclusive Benefit of the ABL Claimholders. The Pari Passu
Collateral Agent will accept, hold, administer, maintain and enforce all Liens
on the Term Loan Priority Collateral at any time transferred or delivered to it
and all other interests, rights, powers and remedies at any time granted to or
enforceable by the Pari Passu Collateral Agent against any New Grantor or any
Term Loan Priority Collateral for the benefit of the holders of ABL Obligations,
and will distribute all proceeds and received by it thereon or from enforcement
thereof solely and exclusively pursuant to the provisions hereof.

9.8    No Implied Duty. The Pari Passu Collateral Agent will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Pari Passu
Collateral Documents. The Pari Passu Collateral Agent will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement or the other Pari Passu Collateral Documents.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.9    Appointment of Agents and Advisors. The Pari Passu Collateral Agent may
execute any of the powers hereunder or perform any duties hereunder or under any
Pari Passu Collateral Document either directly or by or through agents,
attorneys, accountants, appraisers or other experts or advisors selected by it
in good faith as it may reasonably require and will not be responsible for any
misconduct or negligence on the part of any of them.

9.10    Other Agreements. The Pari Passu Collateral Agent has accepted its
appointment as collateral agent hereunder and is bound by this Agreement and the
Pari Passu Collateral Documents. The Pari Passu Collateral Agent will not
otherwise be bound by, or be held obligated by, the provisions of any credit
agreement, indenture, or other agreement governing ABL Debt (other than this
Agreement and the other Pari Passu Collateral Documents to which it is party).

9.11    Solicitation of Instructions.

(a)        The Pari Passu Collateral Agent may at any time solicit written
confirmatory instructions from the ABL Controlling Agent, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other Pari
Passu Collateral Documents.

(b)        No written direction given to the Pari Passu Collateral Agent by the
ABL Controlling Agent that in the sole judgment of the Pari Passu Collateral
Agent imposes, purports to impose or might reasonably be expected to impose upon
the Pari Passu Collateral Agent any obligation or liability not set forth in or
arising under this Agreement and the other Pari Passu Collateral Documents will
be binding upon the Pari Passu Collateral Agent unless the Pari Passu Collateral
Agent elects, at its sole option, to accept such direction.

9.12    Limitation of Liability. The Pari Passu Collateral Agent will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Pari Passu Collateral Document, except for its own
gross negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction.

9.13    ABL Debt Default. The Pari Passu Collateral Agent will not be required
to inquire as to the occurrence or absence of any ABL Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any ABL Debt Default unless and until it is directed in writing by
the ABL Controlling Agent.

9.14    Actions by Pari Passu Collateral Agent. As to any matter not expressly
provided for by this Agreement or the other Pari Passu Collateral Documents, the
Pari Passu Collateral Agent will act or refrain from acting as directed in
writing by the ABL Controlling Agent and will be fully protected if it does so,
and any action taken, suffered or omitted pursuant to hereto or thereto shall be
binding on the ABL Claimholders.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.15    Limitations on Duty of Pari Passu Collateral Agent in Respect of Term
Loan Priority Collateral.

(a)        The Pari Passu Collateral Agent will not have any liability to any
ABL Claimholder with respect to any act or omission with respect to the Term
Loan Priority Collateral or any Pari Passu Collateral Document, and the Pari
Passu Collateral Agent will be deemed to have exercised reasonable care and good
faith, if the Pari Passu Collateral Agent treats such Term Loan Priority
Collateral, the Pari Passu Collateral Documents and the Liens on or evidenced
thereby substantially in a manner equal to that which it accords its own
property, collateral documents and the Liens on or evidenced thereby; provided,
however, that, notwithstanding the foregoing, the Pari Passu Collateral Agent
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Pari Passu Collateral Agent (subject to the priorities set forth herein)
if it shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by an
ABL Agent. The Pari Passu Collateral Agent shall deliver to each other ABL Agent
a copy of any such written request. The Pari Passu Collateral Agent will not be
liable or responsible for any loss or diminution in the value of any of the Term
Loan Priority Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Pari Passu Collateral
Agent with reasonable care and in good faith.

(b)        Except as provided in paragraph 9.15(a), the Pari Passu Collateral
Agent will not be responsible to any ABL Claimholder for the existence,
genuineness or value of any of the Term Loan Priority Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the Term
Loan Priority Collateral, whether impaired by operation of law or by reason of
any action or omission to act on its part hereunder, except to the extent such
action or omission constitutes negligence, bad faith or willful misconduct on
the part of the Pari Passu Collateral Agent, for the validity or sufficiency of
the Term Loan Priority Collateral or any agreement or assignment contained
therein, for the validity of the title of any New Grantor to the Term Loan
Priority Collateral, for insuring the Term Loan Priority Collateral or for the
payment of taxes, charges, assessments or Liens upon the Term Loan Priority
Collateral or otherwise as to the maintenance of the Term Loan Priority
Collateral. The Pari Passu Collateral Agent hereby disclaims any representation
or warranty to the current and future holders of the ABL Obligations concerning
the perfection of the security interests granted to it or in the value of any
Term Loan Priority Collateral.

9.16    No Liability for Clean Up of Hazardous Materials. In the event that the
Pari Passu Collateral Agent is required to acquire title to an asset
constituting Term Loan Priority Collateral for any reason, or take any
managerial action of any kind in regard thereto, in order to carry out any
fiduciary or trust obligation for the benefit of another, which in the Pari
Passu Collateral Agent’s sole discretion may cause the Pari Passu Collateral
Agent to be considered an “owner or operator” under any environmental

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

laws or otherwise cause the Pari Passu Collateral Agent to incur, or be exposed
to, any environmental liability or any liability under any other federal, state
or local law, the Pari Passu Collateral Agent reserves the right, instead of
taking such action, either to resign as Pari Passu Collateral Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Pari Passu Collateral Agent will not be liable to any
Person for any environmental liability or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Pari Passu Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

9.17    Resignation or Removal of Pari Passu Collateral Agent. Subject to the
appointment of a successor Pari Passu Collateral Agent as provided in
Section 9.18 and the acceptance of such appointment by the successor Pari Passu
Collateral Agent:

(a)        the Pari Passu Collateral Agent may resign at any time by giving not
less than 30 days’ notice of resignation to each ABL Agent and the Company; and

(b)        the Pari Passu Collateral Agent may be removed at any time, with or
without cause, at the written direction of (i) at any time prior to the exercise
of an Enforcement Action with respect to Term Loan Priority Collateral, the ABL
Agent or ABL Agents representing, or acting at the direction of, the holders of
more than 50% of the sum of (1) the ABL Obligations outstanding (including the
undrawn face amount of any such ABL Obligations comprised of letters of credit
and any ABL Obligations owed to a Swap Party) and (2) the aggregate unfunded
commitments to extend credit which, when funded, would constitute ABL
Obligations and (ii) from and after the exercise of any Enforcement Action in
respect of Term Loan Priority Collateral, the ABL Agent or ABL Agents
representing, or acting at the direction of, the holders of more than 50% of the
aggregate outstanding principal amount of ABL Obligations (including the undrawn
face amount of any such ABL Obligations comprised of letters of credit and any
ABL Obligations owed to a Swap Party).

9.18    Appointment of Successor Pari Passu Collateral Agent. Upon any such
resignation or removal, a successor Pari Passu Collateral Agent may be appointed
by the ABL Controlling Agent. If no successor Pari Passu Collateral Agent shall
have been so appointed by the ABL Controlling Agent, and shall have accepted
such appointment, within 30 days after the retiring Pari Passu Collateral
Agent’s giving of notice of resignation, then the retiring Pari Passu Collateral
Agent may, (i) in its sole discretion, either continue to act as Pari Passu
Collateral Agent hereunder and under the Pari Passu Collateral Documents or
(ii) assign all of its rights and delegate all of its obligations hereunder and
under the Pari Passu Collateral Documents to the ABL Controlling Agent. After
any retiring Pari Passu Collateral Agent’s resignation hereunder as Pari Passu
Collateral Agent, the provisions of this Section 9 and all protective provisions
of the other Pari Passu Collateral Documents shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Pari Passu
Collateral Agent and shall survive the Discharge of ABL Obligations and
termination of this Agreement, but not successor Pari Passu Collateral Agent
shall in any event be liable for any actions of its predecessor.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.19    Succession. When the Person so appointed as successor Pari Passu
Collateral Agent accepts such appointment or upon assignment to the ABL
Controlling Agent in accordance with Section 9.18(ii):

(a)    such Person or the ABL Controlling Agent, as the case may be, will
succeed to and become vested with all the rights, powers, privileges and duties
of the predecessor Pari Passu Collateral Agent, and the predecessor Pari Passu
Collateral Agent will be discharged from its duties and obligations hereunder;
and

(b)    the predecessor Pari Passu Collateral Agent will (at the expense of the
Company) promptly transfer all Liens on the Term Loan Priority Collateral and
collateral security and other property constituting Term Loan Priority
Collateral within its possession or control to the possession or control of the
successor Pari Passu Collateral Agent and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Pari Passu Collateral Agent to transfer to the successor Pari Passu
Collateral Agent all Liens, interests, rights, powers and remedies of the
predecessor Pari Passu Collateral Agent in respect of the Pari Passu Collateral
Documents or the Term Loan Priority Collateral.

Thereafter the predecessor Pari Passu Collateral Agent will remain entitled to
enforce the immunities granted to it in this Section 9 and the Pari Passu
Collateral Documents.

9.20    Merger, Conversion or Consolidation of Pari Passu Collateral Agent. Any
Person into which the Pari Passu Collateral Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Pari Passu Collateral Agent shall be a
party, or any Person succeeding to the business of the Pari Passu Collateral
Agent shall be the successor of the Pari Passu Collateral Agent pursuant to
Section 9.19, provided that prior to any such merger, conversion or
consolidation, the Pari Passu Collateral Agent shall have notified the Company,
the Term Loan Collateral Agent and each ABL Agent thereof in writing.

9.21     Indemnity. Each ABL Agent, on its behalf and on behalf of each ABL
Claimholder represented by such ABL Agent, hereby agrees to indemnify Pari Passu
Collateral Agent in its capacity as such (to the extent not reimbursed by the
Company and without limiting the obligation of the Company to do so), ratably
according to their respective ABL Pro Rata Percentage in effect on the date on
which indemnification is sought, from and against any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs expenses or
disbursements of any kind whatsoever which may at any time be imposed on,
incurred by or asserted against the Pari Passu Collateral Agent in any way
relating to or arising out of, this Agreement, any of the other Pari Passu
Collateral Documents or any documents contemplated by or

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Pari Passu Collateral Agent under or in
connection with any of the foregoing; provided that no ABL Claimholder shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Pari Passu Collateral Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. The obligations of the ABL Claimholders under this
Section 9.22 shall survive the termination of this Agreement.

9.22    Entire Agreement. This Agreement states the complete agreement of the
ABL Claimholders and the Pari Passu Collateral Agent relating to the undertaking
by the Pari Passu Collateral Agent with respect to the Term Loan Priority
Collateral set forth herein and supersedes all oral negotiations and prior
writings in respect of such undertaking.

[Remainder of this page intentionally left blank]

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

BNP PARIBAS, as Pari Passu collateral agent, By:   /s/ Andrew Shapiro   Name:
Andrew Shapiro   Title: Managing Director By:   /s/ James McHale   Name: James
McHale   Title: Managing Director NOTICE ADDRESS: BNP Paribas 787 Seventh Avenue
New York, New York 10019 Attention: Keith Richards Email:
keith.richards@bnpparibas.com

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS, as Term Loan Collateral Agent By:   /s/ Andrew Shapiro   Name:
Andrew Shapiro   Title: Managing Director By:   /s/ James McHale   Name: James
McHale   Title: Managing Director NOTICE ADDRESS: BNP Paribas 787 Seventh Avenue
New York, New York 10019 Attention: Keith Richards Email:
keith.richards@bnpparibas.com

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL-CATTLE AGENT: ING CAPITAL LLC, as joint administrative agent By:   /s/ Bill
Redmond   Name: Bill Redmond   Title: Managing Director By:   /s/ Renata
Medeiros   Name: Renata Medeiros   Title: Vice President NOTICE ADDRESS: ING
Capital LLC Lincoln Centre - Tower 2 5420 LBJ Freeway - Suite 1225 Dallas, TX
75244 Attention: Daniel W. Lamprecht

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL - CATTLE AGENT: BANK OF THE WEST, as joint administrative agent By:   /s/
Darren Jung   Name: Darren Jung   Title: AVP NOTICE ADDRESS: Bank of the West
Syndication Division 300 Sough Grand Avenue Suite 500 Los Angeles, Ca. 90071
Attn: Sidney Jordan

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS, as ABL-Grain Agent By:   /s/ Bradley Dingwall   Name: Bradley
Dingwall   Title: Director By:   /s/ Deborah P. Whittle   Name: Deborah P.
Whittle   Title: Director NOTICE ADDRESS: Bradley Dingwall Director BNP Paribas
- Commodity Structured Debt Origination 787 Seventh Avenue, New York, NY 10019
Tel: +1 212-340-5354 Mobile 1: +1 203-312-4152 Mobile 2: +1 917-412-4271
bradley.dingwall@bnppirabes.com

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PNC BANK, NATIONAL ASSOCIATION, as BAL-trade Agent By:   /s/ Lee Labine   Name:
Lee Labine   Title: Senior Vice President NOTICE ADDRESS:

PNC Bank, National Association

200 South Wacker Drive, Suite 600

Chicago, Illinois 60606 Attention: Portfolio Manager Telephone: 312-454-2920
Facsimile: 312-454-2919

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acknowledged and Agreed to by:

Notice Address for each Grantor:

1811 Aksarben Drive

Omaha, NE 68106

Attention: Michelle Mapes - EVP General Counsel

                & Corporate Secretary

Facsimile: (402) 952-4916

Email: michelle.mapes@gpreinc.com

 

GREEN PLAINS INC. By:   /s/ Michelle Mapes Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary

 

GREEN PLAINS I LLC By:   /s/ Michelle Mapes Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary

 

GREEN PLAINS II LLC   /s/ Michelle Mapes Name: Michelle Mapes Title:
EVP - General Counsel & Corp. Secretary

 

FLEISCHMANN’S VINEGAR COMPANY, INC.   /s/ Michelle Mapes Name: Michelle Mapes
Title: EVP - General Counsel & Corp. Secretary

 

GREEN PLAINS AGRICULTURAL AND ENERGY FUND LLC   /s/ Michelle Mapes Name:
Michelle Mapes Title: EVP - General Counsel & Corp. Secretary

 

 

[Signature Page to Term Loan Intercreditor and Collateral Agency Agreement]